Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 1 of 94   PageID #:
                                   1522



 SCOTT+SCOTT ATTORNEYS AT LAW LLP
 JOSEPH P. GUGLIELMO (pro hac vice)
 The Helmsley Building
 230 Park Avenue, 17th Floor
 New York, NY 10169
 Telephone: (212) 223-6444
 Facsimile: (212) 223-6334
 jguglielmo@scott-scott.com
 Counsel for Plaintiffs
 [Additional counsel on signature page.]
                      UNITED STATES DISTRICT COURT
                           DISTRICT OF HAWAII

 STEPHEN G. AQUILINA and LUCINA J.             No. 1:18-cv-00496-ACK-KJM
 AQUILINA, Individually and on Behalf of All
 Others Similarly Situated; and DONNA J.
 CORRIGAN and TODD L. CORRIGAN,
 Individually and on Behalf of All Others      FIRST AMENDED CLASS
 Similarly Situated,                           ACTION COMPLAINT
                              Plaintiffs,
        vs.
 CERTAIN UNDERWRITERS AT LLOYD’S      DEMAND FOR JURY TRIAL
 LONDON; LLOYD’S SYNDICATE #2003;
 LLOYD’S SYNDICATE #318; LLOYD’S
 SYNDICATE #4020; LLOYD’S SYNDICATE
 #2121; LLOYD’S SYNDICATE #2007;
 LLOYD’S SYNDICATE #1183; LLOYD’S
 SYNDICATE #1729; BORISOFF INSURANCE
 SERVICES, INC. d/b/a MONARCH E&S
 INSURANCE SERVICES; SPECIALTY
 PROGRAM GROUP, LLC d/b/a SPG
 INSURANCE SOLUTIONS, LLC; ALOHA
 INSURANCE SERVICES, INC.; ILIKEA LLC
 d/b/a MOA INSURANCE SERVICES HAWAII;
 and DOES 1-100,
                              Defendants.
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 2 of 94              PageID #:
                                   1523



       Plaintiffs Stephen G. Aquilina, Lucina J. Aquilina, Donna J. Corrigan, and

 Todd L. Corrigan (collectively, “Plaintiffs”) allege the following based on personal

 knowledge, as to themselves and their own acts, and upon information and belief

 and the investigation by Plaintiffs’ counsel, as to all other matters. Plaintiffs believe

 that substantial additional evidentiary support exists for the allegations set forth

 herein and will be available after a reasonable opportunity for discovery.

                                  INTRODUCTION

       1.     This is a class action lawsuit brought by Plaintiffs on behalf of

 themselves and a Class (defined below) of similarly situated consumers with a

 residential property located in Lava Zones 1 and 2 on the island of Hawaii and who

 purchased a Lloyd’s of London (“Lloyd’s”) surplus lines homeowner’s insurance

 policy that contains an exclusion for the peril of lava and/or lava flow causing direct

 or indirect physical damage or loss of use of the insured property (the “Lava

 Exclusion”) from retail brokers, including Defendants Ilikea LLC d/b/a Moa

 Insurance Services Hawaii (“Moa”) and Aloha Insurance Services, Inc. (“Aloha”),

 through wholesale brokers Defendants Borisoff Insurance Services, Inc. d/b/a

 Monarch E&S Insurance Services (“Monarch”) and Specialty Program Group, LLC

 d/b/a SPG Insurance Solutions, LLC (“SPG”), that was underwritten and/or

 subscribed to by syndicates of Defendant Certain Underwriters at Lloyd’s London,




                                            2
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 3 of 94            PageID #:
                                   1524



 including Defendants Lloyd’s Syndicates #2003, #318, #4020, #2121, #2007,

 #1183, and #1729 (collectively, “Underwriters”), and Doe Defendants 1-100.

       2.     Surplus lines insurance, such as that sold to Plaintiffs and the Class, is

 a supplemental insurance market that serves to insure catastrophic risks that the

 standard insurance market cannot or will not insure. Surplus lines insurance is

 designed to be the insurance option of last resort because the insurance offered

 cannot be obtained in the standard insurance market and therefore is placed through

 unauthorized insurers, like Underwriters, which are not licensed in Hawaii. To

 protect policyholders from predatory and unfair practices by unauthorized insurers,

 Hawaii law requires that surplus lines insurance only be offered when no licensed

 insurer can offer the same or comparable insurance coverage for the same or lower

 price. See HRS §431:8-301(a)(2)-(4).

       3.     On the island of Hawaii, where Kilauea Volcano has been continuously

 erupting since 1983, volcanic eruption is one of the catastrophic risks that the

 standard insurance market historically has not insured. In 1991, because the standard

 insurance market stopped writing homeowner’s insurance in Lava Zones 1 and 2

 (the areas most prone to damage when Kilauea erupts), the Hawaii Legislature

 created the Hawaii Property Insurance Association (“HPIA”) to provide

 homeowner’s insurance coverage for 16 perils, including fire and volcanic eruption,




                                           3
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 4 of 94           PageID #:
                                   1525



 to homeowners in Lava Zones 1 and 2 who are unable to obtain homeowner’s

 insurance in the standard insurance market.

       4.     Instead of filling the gap in the insurance market and providing

 insurance coverage for damage caused by volcanic eruption, Underwriters,

 Monarch, Moa, and Aloha (collectively, with SPG, “Defendants”) did the opposite.

 Since as early as 2012 to the present (the “Class Period”), Defendants sold Plaintiffs

 and the Class – who reside in Lava Zones 1 and 2 and are the most vulnerable to the

 catastrophic losses associated with the eruption of Kilauea Volcano – surplus lines

 insurance without coverage for damage caused by volcanic eruption when more

 comprehensive coverage was available through HPIA and even other Lloyd’s

 policies, offered through different brokers, that did not contain a Lava Exclusion.

       5.     Defendants effectively exploited the lack of regulation of rates and

 forms in the surplus lines market in order to provide only basic homeowner’s

 insurance coverage that excludes coverage for the very catastrophic risks that the

 admitted market cannot or will not cover, which defeats the very purpose of surplus

 lines insurance.

       6.     In selling surplus lines homeowner’s insurance with a Lava Exclusion

 to homeowners with properties in Lava Zones 1 and 2 without regard to the

 availability of more comprehensive coverage, Defendants engaged in unfair conduct

 and breached various duties owed to Plaintiffs and the Class.            Defendants’



                                           4
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 5 of 94                PageID #:
                                   1526



 misconduct resulted in the unlawful placement of surplus lines insurance that never

 should have been offered for sale. As a result, Plaintiffs and the Class paid premiums

 and commissions to Defendants that Defendants otherwise would not have received,

 but for their wrongdoing, injuring Plaintiffs and the Class and unjustly enriching

 Defendants.

       7.      Defendants’ wrongdoing came to light in May 2018, when Kilauea

 Volcano erupted from new fissures, displacing hundreds of residents in the lower

 Puna District of Hawaii Island. As people throughout the world became aware

 through the images of loss and media interviews, these residents suffered

 tremendously. Thousands of residents were displaced and over 700 homes were lost

 due to fire or rendered a total loss due to destruction, inhabitability, and a lack of

 structural integrity.1 Residents not only lost their homes, but many, including

 Plaintiffs, lost virtually everything they owned, including, but not limited to: pets,

 clothing, furniture, toiletries, food, electronics, tools, machinery, identification, birth

 records, marriage certificates and other records, photographs, letters, and diplomas.

 With such catastrophic losses come extreme and debilitating emotional distress,

 anxiety, and panic.



 1
        Casey Lund, ‘A mixture of joy and sadness’ as Leilani Estates residents return
 home after eruption, HAW. NEWS NOW (Sept. 8, 2018, 8:47 PM HST),
 http://www.hawaiinewsnow.com/story/39053568/a-mixture-of-joy-and-sadness-as-
 leilani-estates-residents-return-home-after-eruption/.

                                             5
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 6 of 94             PageID #:
                                   1527



       8.      To make matters even worse, in the aftermath of this tragedy, Plaintiffs

 and Class members were faced with the ramifications of having been sold virtually

 worthless homeowner’s insurance that did not provide coverage for the losses they

 suffered due to the Lava Exclusions contained in Underwriters’ surplus lines

 policies. Because Defendants wrongfully placed Plaintiffs and the Class into surplus

 lines insurance with a Lava Exclusion, Underwriters have been able to deny

 coverage to Plaintiffs and Class members impacted by the 2018 eruption of the

 Kilauea Volcano on the basis of the Lava Exclusion – leaving some without any

 ability to repair or replace their damaged or destroyed homes.

       9.      In the absence of Defendants’ misconduct, Plaintiffs and the Class

 would have been offered more comprehensive HPIA insurance, which provides for

 coverage against 16 perils, including fire and volcanic eruption, or even could have

 obtained a Lloyd’s policy (not brokered by Monarch) without the Lava Exclusion.

       10.     Accordingly, Plaintiffs bring this action individually and on behalf of a

 Class of those similarly situated to recover for their injuries arising from Defendants’

 violations of HRS §§480-1, et seq., Underwriters’ breach of the implied covenant of

 good faith and fair dealing, and Moa and Aloha’s negligence. Plaintiffs also seek to

 recover in restitution all excessive amounts that were paid to and unjustly enriched

 Defendants.




                                            6
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 7 of 94             PageID #:
                                   1528



                           JURISDICTION AND VENUE

       11.    This Court has jurisdiction over this action pursuant to the Class Action

 Fairness Act of 2005, 28 U.S.C. §§1332(d)(2)(A), (C) (“CAFA”). The aggregated

 claims of the individual Class members exceed the sum or value of $5,000,000,

 exclusive of interest and costs; there are more than 100 putative Class members; and

 minimal diversity exists because at least one Class member is a citizen of a different

 state than at least one Defendant, at least one Class member is a citizen of a state and

 at least one Defendant is a foreign citizen, and the primary Defendants are each

 citizens of different states. Specifically, Plaintiffs Stephen G. and Lucina J. Aquilina

 are citizens of Hawaii and Plaintiffs Donna J. and Todd L. Corrigan are citizens of

 Maryland, while each Underwriter is a foreign citizen, Monarch is a citizen of

 California, SPG is a citizen of Delaware, and Moa and Aloha are citizens of Hawaii.

       12.    This Court has personal jurisdiction over Defendants. Underwriters

 regularly market and sell insurance products in Hawaii and, therefore, have

 sufficient minimum contacts with Hawaii and/or intentionally avail themselves of

 the privilege of doing business in the Hawaii insurance market through the

 promotion, sale, and service of insurance policies in Hawaii. In 2017, Lloyd’s

 syndicates wrote approximately $52 million in surplus lines premium in Hawaii.

 Monarch and SPG are each licensed in Hawaii as a Non-Resident Surplus Lines

 Broker and thus each regularly conducts business in Hawaii and/or has purposefully



                                            7
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 8 of 94           PageID #:
                                   1529



 availed itself of the privilege of doing business in the Hawaii insurance market

 through the promotion, sale, and service of insurance policies in Hawaii. Moa and

 Aloha are licensed in Hawaii as Resident Surplus Lines Brokers and are authorized

 to, and regularly do, conduct business in this State and purposefully avail themselves

 of this jurisdiction.

        13.    Venue is proper in this district pursuant to 28 U.S.C. §1391 because

 Defendants are subject to personal jurisdiction in this District, regularly transact

 business in this District and, therefore, are deemed citizens of this District.

 Additionally, a substantial part of the events and/or omissions giving rise to the

 claims occurred, in part, within this District.

                                       PARTIES

        14.    Plaintiffs Stephen G. Aquilina and Lucina J. Aquilina (the “Aquilina

 Plaintiffs”) resided together as husband and wife in their home located at 13-3573

 Alapai Street, Pāhoa, Hawaii 96778. The Aquilina Plaintiffs purchased their home

 in March 2015 for approximately $190,000. This property is located in Hawaii Lava

 Zone 1. Each of the Aquilina Plaintiffs is over 61 years of age and was over 61 years

 of age for at least part of the Class Period, when Defendants’ conduct was directed

 and targeted toward them. In 2015, the Aquilina Plaintiffs purchased a surplus lines

 homeowner’s insurance policy from resident surplus lines retail broker Moa and

 renewed this policy annually from 2016 to 2018. The original policy and each



                                            8
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 9 of 94          PageID #:
                                   1530



 renewal policy was procured through non-resident surplus line wholesale broker

 Monarch and was underwritten and/or subscribed to by Underwriters.               The

 certificate of insurance for the Aquilina Plaintiffs’ 2018-2019 was for the period of

 April 6, 2018 to April 6, 2019, and the policy identified “certain Underwriters at

 Lloyd’s, London” as the insurer and Monarch as the “correspondent.” The Aquilina

 Plaintiffs’ policy for 2018-2019 contained dwelling coverage up to $252,000, other

 structures up to $25,200, personal property up to $50,000, personal liability up to

 $300,000, and medical payments up to $1,000. For the 2018-2019 policy, the

 Aquilina Plaintiffs’ premium cost $1,300.68, which the Aquilina Plaintiffs paid to

 Moa and was remitted to Underwriters, net of the brokers’ commissions. Each

 policy contained a Lava Exclusion. Although the Aquilina Plaintiffs’ coverage

 amounts were less than the coverage limits under HPIA, Defendants improperly

 placed the Aquilina Plaintiffs in surplus lines insurance policies that contained a

 Lava Exclusion when other homeowner’s insurance policies with lava coverage

 were available to them. The Aquilina Plaintiffs had no knowledge that alternative

 insurance that would cover damage caused by volcanic eruption was available to

 them. The Aquilina Plaintiffs’ claim to cover losses suffered as a result of the

 Kilauea Volcano eruption has been denied on the basis of the Lava Exclusion.

       15.    Plaintiffs Donna J. Corrigan and Todd L. Corrigan (the “Corrigan

 Plaintiffs”) purchased their home located at 13-1028 Malama Street, Pāhoa, Hawaii



                                          9
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 10 of 94         PageID #:
                                    1531



  96778, in September 2013 for approximately $217,500. This property is located in

  Lava Zone 1. In September 2013, the Corrigan Plaintiffs purchased a surplus lines

  homeowner’s insurance policy from resident surplus lines retail broker Aloha and

  renewed this policy annually from 2013 to 2018. The original policy and each

  renewal policy was underwritten and/or subscribed to by Underwriters.          The

  certificate of insurance for the Corrigan Plaintiffs’ 2017-2018 policy was for the

  period of September 26, 2017 to September 26, 2018, and identified “certain

  Underwriters at Lloyd’s, London” as the insurer and Monarch as the

  “correspondent.” The Corrigan Plaintiffs’ policy for 2017-2018 contained dwelling

  coverage up to $279,000, personal property up to $50,000, personal liability up to

  $100,000, and medical payments up to $1,000. For the 2017-2018 policy, the

  Corrigan Plaintiffs’ premium cost $2,005.18, which the Corrigan Plaintiffs paid to

  Aloha and was remitted to Underwriters, net of the brokers’ commissions. Each

  policy contained a Lava Exclusion. Although the Corrigan Plaintiffs’ coverage

  amounts were less than the coverage limits under HPIA, Defendants improperly

  placed the Corrigan Plaintiffs in surplus lines insurance policies that contained a

  Lava Exclusion when other homeowner’s insurance policies with lava coverage

  were available to them. The Corrigan Plaintiffs had no knowledge that alternative

  insurance that included coverage for lava was available to them. The Corrigan




                                          10
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 11 of 94              PageID #:
                                    1532



  Plaintiffs’ claim to cover losses suffered as a result of the Kilauea Volcano eruption

  has been denied on the basis of the Lava Exclusion.

        16.    Defendant Certain Underwriters of Lloyd’s London is a foreign

  business entity headquartered at One Lime Street, London, England, with

  administrative offices in the United States located at 42 West 54th Street, 14th Floor,

  New York, New York 10019. Certain Underwriters of Lloyd’s London is an

  organization that provides insurance underwriting services and comprised of

  separate syndicates that underwrite insurance in an insurance marketplace, known

  as Lloyd’s. Syndicates in the Lloyd’s market have provided insurance for over 330

  years in over 200 countries and territories. According to A.M. Best, syndicates in

  the Lloyd’s market are the largest surplus lines insurers in the United States with

  approximately 22.6% of the U.S. surplus lines market, accounting for approximately

  $9.6 billion in surplus lines premium written in 2016.

        17.    Lloyd’s syndicates, such as Underwriters, offer surplus lines insurance

  in Hawaii by placing surplus lines insurance policies through a network of resident

  and non-resident surplus lines brokers that are required to be licensed in Hawaii. As

  surplus lines insurers, Underwriters are not required to file their rates with the state

  insurance regulators and their rates and forms are not reviewed or approved by any

  regulatory agency. Underwriters underwrote and/or subscribed to the surplus lines




                                            11
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 12 of 94             PageID #:
                                    1533



  insurance policies placed on Plaintiffs and the Class’s properties during the Class

  Period.

        18.    The identity of the syndicates underwriting and/or subscribing to the

  Aquilina Plaintiffs’ policy purchased in 2015 and renewed in 2016, 2017, and 2018

  (the “Aquilina Policy”) and the Corrigan Plaintiffs’ policy purchased in 2013 and

  renewed in 2014, 2015, 2016, and 2017 (the “Corrigan Policy”) includes the

  Underwriters that are named as defendants herein.

        19.    Defendant Lloyd’s Syndicate #2003 is the syndicate that underwrote

  part of the insurance for the Aquilina and Corrigan Policies. Catlin Underwriting

  Agencies Limited (“Catlin”), wholly supported by XL Group Ltd., is the Lloyd’s

  managing agent and signatory to the applicable binding authority agreement between

  Monarch and Lloyd’s Syndicate #2003 that governed the policies issued to the

  Plaintiffs. Catlin is a foreign business entity headquartered at 20 Gracechurch Street,

  London, England. In 2017, Lloyd’s Syndicate #2003 wrote $3.05 billion in gross

  written premiums.

        20.    Defendant Lloyd’s Syndicate #318, or MSF Pritchard Syndicate 318, is

  the syndicate that underwrote part of the insurance for the Aquilina and Corrigan

  Policies.   Beaufort Underwriting Agency Limited (“Beaufort”) is the Lloyd’s

  managing agent and signatory to the applicable binding authority agreement between

  Monarch and Lloyd’s Syndicate #318 that governed the policies issued to Plaintiffs.



                                            12
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 13 of 94             PageID #:
                                    1534



  Beaufort is a foreign business entity headquartered at One Minster Court, Mincing

  Lane, London, England. In 2017, Lloyd’s Syndicate #318 wrote $127.18 million in

  gross written premiums.2 Lloyd’s Syndicate #318 underwrites in two core business

  areas of International and U.S. property and aviation.

        21.    Defendant Lloyd’s Syndicate #4020 is the syndicate that underwrote

  part of the insurance for the Aquilina and Corrigan Policies.          Ark Syndicate

  Management Limited (“Ark”) is the Lloyd’s managing agent and signatory to the

  applicable binding authority agreement between Monarch and Lloyd’s Syndicate

  #4020 that governed the policies issued to Plaintiffs. Ark is a foreign business entity

  headquartered at 30 Fenchurch Avenue, London, England.              In 2017, Lloyd’s

  Syndicate #4020 wrote $198 million in gross written premiums.

        22.    Defendant Lloyd’s Syndicate #2121 is the syndicate that underwrote

  part of the insurance for the Aquilina and Corrigan Policies. Argenta Syndicate

  Management Limited (“Argenta”) is the Lloyd’s managing agent and signatory to

  the applicable binding authority agreement between Monarch and Lloyd’s Syndicate

  #2121 that governed the policies issued to Plaintiffs. Argenta is a foreign business

  entity headquartered at 70 Gracechurch Street, London, England. In 2017, Lloyd’s

  Syndicate #2121 wrote $279.6 million in gross written premiums.               Lloyd’s



  2
        Gross written premiums of Lloyd’s in British pound sterling have been
  converted to U.S. dollars using the average foreign exchange rate from 2017.

                                            13
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 14 of 94       PageID #:
                                    1535



  Syndicate #2121’s property coverage has a “bias towards the US market” and “is

  predominately US focused” in excess and surplus lines business.3

        23.   Defendant Lloyd’s Syndicate #2007 is the syndicate that underwrote

  part of the insurance for the Aquilina and Corrigan Policies. AXIS Managing

  Agency Limited (“AXIS”) is the Lloyd’s managing agent and signatory to the

  applicable binding authority agreement between Monarch and Lloyd’s Syndicate

  #2007 that governed the policies issued to Plaintiffs. AXIS is a foreign business

  entity headquartered at 21 Lonbard Street, London, England. AXIS has several

  offices in the United States, including one at 1211 Avenue of the Americas, 24th

  Floor, New York, New York 10036. In 2017, Lloyd’s Syndicate #2007 wrote $681.5

  million in gross written premiums.

        24.   Defendant Lloyd’s Syndicate #1183 is the syndicate that underwrote

  part of the insurance for the Aquilina and Corrigan Policies. Talbot Underwriting

  Ltd. (“Talbot”) is the Lloyd’s managing agent and signatory to the applicable

  binding authority agreement between Monarch and Lloyd’s Syndicate #1183 that

  governed the policies issued to Plaintiffs. Talbot is a foreign business entity

  headquartered at 60 Threadneedle Street, London, England. Talbot has an office in




  3
       Property (Direct and Facultative), ARGENTA GRP., http://www.argentagroup.
  com/property-direct-and-facultative (last visited Dec. 12, 2019).

                                         14
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 15 of 94                PageID #:
                                    1536



  the United States located at 600 Brickell Avenue, Suite 1850, Miami, Florida 33131.

  In 2017, Lloyd’s Syndicate #1183 wrote $921.1 million in gross written premiums.

        25.    Defendant Lloyd’s Syndicate #1729 is the syndicate that underwrote

  part of the insurance for the Aquilina and Corrigan Policies. Asta Managing Agency

  Ltd. (“Asta”) is the Lloyd’s managing agent and signatory to the applicable binding

  authority agreement between Monarch and Lloyd’s Syndicate #1729 that governed

  the policies issued to Plaintiffs. Asta is a foreign business entity headquartered at

  5th Floor, Camomile Court, 23 Camomile Street, London, England. In 2017,

  Lloyd’s Syndicate #1729 wrote $78.9 million in gross written premiums.

        26.    Despite that Plaintiffs’ insurance policies were required to identify the

  syndicates that underwrote the risk and the specific percentage of risk that each

  syndicate subscribed to, Plaintiffs’ policies did not identify the syndicates or risk

  percentage. Thus, at present, Plaintiffs do not know the identity of the remaining

  syndicate(s) that underwrote and/or subscribed to the various policies that insured

  Plaintiffs and the Class’s properties and that are the subject of this lawsuit.

        27.    Defendant Monarch is a California corporation with its principal offices

  located at 2250 North Hollywood Way, Suite 501, Burbank, California 91505.

  Monarch is currently a wholly owned subsidiary of SPG. Monarch (under the

  vendor name Borisoff Insurance Services Inc.) holds an inactive Hawaii Non-

  Resident Surplus Lines Broker license (License No. 359581) (September 5, 2018 to



                                            15
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 16 of 94          PageID #:
                                    1537



  April 16, 2020). Upon information and belief, Monarch held an active Hawaii Non-

  Resident Surplus Lines Broker license prior to the license becoming inactive on or

  about September 5, 2018, and now engages in surplus lines transactions in Hawaii

  under SPG’s Non-Resident Surplus Lines Broker license.

        28.     Monarch sold Plaintiffs and the Class Underwriters’ surplus lines

  homeowner’s insurance policies during the Class Period. Before being wholly

  acquired by SPG in September 2017, Monarch transacted insurance business in

  Hawaii under the registered trade name “Monarch E&S Insurance Services.”

  Consequently, Monarch-brokered policies, underwritten and subscribed to by

  Underwriters that were issued before September 2017 bear the name “Monarch

  E & S Insurance Services,” while those policies issued after September 2017 bear

  the name “Monarch E & S Insurance Services, Division of SPG Insurance

  Solutions.”    At all relevant times, Monarch has been an authorized Lloyd’s

  coverholder, meaning it is a business entity “authorised by a Managing Agent to

  enter into a contract or contracts of insurance to be underwritten by the members of

  a syndicate managed by it in accordance with the terms of a Binding Authority.”4




  4
        See Market resources: Delegated Authorities: Compliance & Operations:
  About Coverholders, LLOYD’S, https://www.lloyds.com/market-resources/delegat
  ed-authorities/compliance-and-operations/about-coverholders (last visited Dec. 12,
  2019).

                                          16
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 17 of 94             PageID #:
                                    1538



  Between January 2015 and June 2018, Monarch brokered approximately $7 million

  in total premiums for surplus lines policies placed with Lloyd’s syndicates.

        29.    Defendant SPG is a Delaware Limited Liability Company registered in

  Hawaii as an active Foreign Limited Liability Company since November 15, 2016,

  and has its principal offices located at 2250 North Hollywood Way, Suite 501,

  Burbank, California 95105. SPG acquired Monarch’s assets on or about September

  2017. SPG is licensed in Hawaii as an active Non-Resident Surplus Lines Broker

  license (License No. 449103) (January 19, 2017 to April 16, 2020). Since September

  2017, SPG, as the parent of Monarch, sold Plaintiffs and the Class the surplus lines

  insurance policies that were underwritten and/or subscribed to by Underwriters.

        30.    Defendant Moa is a Hawaii Limited Liability Company with offices

  located at 1321 Kino’ole Street, Hilo, Hawaii 96720, and 75-6082 Alii Drive #E,

  Kailua-Kona, Hawaii 96740. Moa is licensed as an active Resident Surplus Lines

  Broker (License No. 412785) (July 20, 2017 to July 16, 2021). Judy M. Moa (“Ms.

  Moa”), a broker of Defendant Moa, and who also is licensed in Hawaii as an active

  Resident Surplus Lines Broker (License No. 412784) (May 12, 2014 to October 16,

  2020), placed the Aquilina Plaintiffs in Underwriters’ surplus lines insurance

  policies that she procured through Monarch.

        31.    Defendant Aloha is a Hawaii corporation with offices located at 75-

  5931 Walua Road, Kailua-Kona, Hawaii 96740. Aloha is licensed as an active



                                           17
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 18 of 94             PageID #:
                                    1539



  Resident Surplus Lines Broker (License No. 200862) (March 23, 2005 to July 16,

  2021). Prior to becoming a broker at Moa, Judy Moa was a broker at Aloha. She

  placed the Corrigan Plaintiffs in Lloyd’s surplus lines policies that she procured

  through Monarch while she was a broker at Aloha.

        32.    Doe Defendants 1-100 (“Doe Defendants”) are those insurance brokers,

  agents, and/or coverholders that placed surplus lines insurance through Underwriters

  on Plaintiffs and the Class’s properties, as well as those Lloyd’s syndicate(s) that

  underwrote and/or subscribed to the various surplus lines insurance that are the

  subject of this lawsuit. Plaintiffs will be able to identify the Doe Defendants through

  discovery of Plaintiffs’ insurance certificates, Lloyd’s coverholder agreements,

  binding authority agreements, and agreements between and among Monarch,

  Moa/Aloha, and Underwriters.

                  TOLLING OF STATUTES OF LIMITATIONS

        33.    The applicable statute(s) of limitations have been tolled by Defendants’

  knowing and active concealment and denial of the facts alleged herein. Plaintiffs

  and the Class could not have reasonably discovered the true latent nature of the

  aforementioned facts until shortly before this class action litigation was commenced.

  As a result of Defendants’ active concealment, all applicable statutes of limitations

  otherwise applicable to the allegations herein have been tolled.




                                            18
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 19 of 94           PageID #:
                                    1540



                             ALLEGATIONS OF FACT

  A.    Plaintiffs and the Class, as Homeowners in Lava Zones 1 and 2, Were
        Foreseeably Subject to Catastrophic Risk that Could Have Been Covered
        by Homeowner’s Insurance Obtained Through HPIA or Certain
        Syndicates of Lloyd’s

        34.    Hawaii Island is divided into Zones 1 through 9 to reflect the potential

  hazards associated with living in an area. One potential hazard, lava flows, is most

  likely in Zone 1 and least likely in Zone 9 based on estimates from the U.S.

  Geological Survey. Figure 1 below depicts the division of Hawaii Island, with

  Hawaii’s most active volcano, the Kilauea Volcano, located on the southeastern

  shore. Leilani Estates, where Plaintiffs’ homes are located, is in Lava Zone 1.5

                                       Figure 1




  5
        Buyers: Lava Zones, KOA REALTY, INC., https://www.koarealty.com/buying-
  property/lava-zones/ (last visited Dec. 12, 2019).

                                           19
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 20 of 94               PageID #:
                                    1541



        35.   Because Kilauea Volcano has been continuously erupting since 1983,

  insurers in the standard insurance market stopped writing homeowner’s insurance in

  Lava Zones 1 and 2. However, in 1991, the Hawaii Legislature created HPIA to

  provide homeowner’s insurance coverage for 16 perils, including fire and volcanic

  eruption, to homeowners in Lava Zones 1 and 2, who are unable to obtain

  homeowner’s insurance in the standard insurance market.

        36.   The Hawaii Legislature explained:

        The legislature finds that the recent Kilauea volcano eruption and lava
        flows have caused a serious problem for residents of certain areas of
        the Big Island. The actual and potential losses caused by the volcanic
        activity has also resulted in the unavailability of basic property
        insurance for persons having insurable interests in properties in the
        vicinity which has caused great personal suffering and financial
        hardship and has contributed to uncertainty in the community. The
        legislature finds it is in the interest of the State to foster stability for
        people adversely affected by major natural disasters, and this purpose
        will be served by making basic property insurance available to such
        persons.

        The purpose of this Act is to create an entity which will provide
        appropriately priced basic property insurance for owners and occupants
        of property in high risk areas for major natural disasters. This
        extraordinary action is being taken to provide limited relief to meet the
        unique and pressing needs of these persons who are currently unable to
        obtain any property insurance.

  Act of June 18, 1991, No. 284, §1, 1991 Haw. Sess. Laws 8.

        37.   By obtaining an insurance policy through HPIA, homeowners can

  purchase a maximum Dwelling Limit of $350,000, subject to a deductible of $500,




                                            20
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 21 of 94           PageID #:
                                    1542



  $1,000, $2,000, or $3,000, Personal Property coverage of 50% of the Dwelling

  Limit, and Personal Liability Coverage of $100,000, $200,000, or $300,000.

        38.    The HPIA Homeowner’s 2 Broad Form policy, like HPIA’s other broad

  form policies, provides comprehensive property insurance coverage for direct

  physical loss to the property caused by 16 different perils, including “[f]ire or

  lightning” and “[v]olcanic eruption other than loss caused by earthquake, land

  shock waves or tremors.”6        [Emphasis added].       HPIA pays homeowner’s

  policyholders for damages to the house and structures attached to the house,

  including damage to fixtures, such as plumbing, electrical wiring, heating, and

  permanently installed air-conditioning systems.

        39.    Figures 2 and 3 below are images from Zillow that depict the home

  values for houses that were recently sold in Leilani Estates, where Plaintiffs’ homes

  were located. Figure 2 is the eastern area of Leilani Estates, while Figure 3 is the

  western area. The overwhelming majority of homes were sold, and thus were

  valued, well below $350,000, which is the dwelling coverage limit under the HPIA

  policy.




  6
         HOMEOWNERS 2 BROAD FORM, INS. SERVS. OFFICE, INC. (1990)
  http://www.hpiainfo.com/wp-content/uploads/2018/02/HO-0002-0491-Homeowne
  rs-2-Broad-Form.pdf.

                                           21
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 22 of 94    PageID #:
                                    1543



                                   Figure 27




  7
        Recently Sold Homes, ZILLOW, https://www.zillow.com/homes/recently_so
  ld/globalrelevanceex_sort/19.47608,-154.900339,19.455444,-154.927805_rect/14_
  zm/ (last visited Dec. 12, 2019).

                                       22
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 23 of 94            PageID #:
                                    1544



                                       Figure 38




        40.    Similarly, according to Data USA, the median property value in Leilani

  Estates is $228,700.9

        41.    Additionally, according to Zillow, the median value of a home in the

  Pāhoa area, which is in the Puna District (through which the East Rift Zone runs) on

  Hawaii Island, was approximately $177,200 in October 2019.10 Likewise, according




  8
        Id.
  9
          Leilani Estates, HI, DATA USA, https://datausa.io/profile/geo/leilani-estates-
  hi/ (last visited Dec. 12, 2019).
  10
        Pahoa Home Prices & Values, ZILLOW, https://www.zillow.com/pahoa-
  hi/home-values/ (last visited Dec. 12, 2019).

                                           23
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 24 of 94         PageID #:
                                    1545



  to Realtor.com, the median list price for a home in the Pāhoa area in October 2019

  was $200,000.11

        42.   Given that these properties were valued for substantially under HPIA

  $350,000 dwelling coverage limit, homes in Lava Zones 1 and 2, and more

  specifically Plaintiffs’ homes, could have been insured under HPIA.

        43.   Aside from HPIA, the predominant insurers that write homeowner’s

  insurance policies in Hawaii Lava Zones 1 and 2 are Lloyd’s syndicates, including

  Underwriters.12 During the Class Period, other brokers were able to procure Lloyd’s

  homeowner’s insurance policies that did not contain a Lava Exclusion for properties

  located in Lava Zones 1 and 2.

  B.    Plaintiffs and the Class Desired Homeowner’s Insurance that Provided
        Coverage for Damage Caused as a Result of Volcanic Eruption

        44.   As homeowner’s in Lava Zones 1 and 2, Plaintiffs and the Class desired

  homeowner’s insurance that provided coverage for damage caused as a result of

  volcanic eruption.

        The Aquilina Plaintiffs

        45.   Upon purchasing their home on Alapai Street in March 2015, the

  Aquilina Plaintiffs contacted Judy Moa and inquired about purchasing insurance for



  11
         Home Values in Pahoa, HI, REALTOR.COM, https://www.realtor.com/
  local/Pahoa_HI (last visited Dec. 12, 2019).
  12
        H.R. 39, 29th Leg., 25th Sess. (Haw. 2017).

                                          24
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 25 of 94         PageID #:
                                    1546



  their home. Because the Aquilina Plaintiffs resided in Lava Zone 1, they sought

  appropriate coverage for their home, including coverage for losses caused by

  volcanic eruption. Indeed, given the location of homes in Lava Zones 1 and 2,

  reasonable consumers would desire coverage for such losses and would want

  complete information regarding the availability of such coverage. Based on Ms.

  Moa’s advice and recommendations, the Aquilina Plaintiffs purchased a surplus

  lines homeowner’s insurance policy from Moa that was procured through Monarch

  and underwritten and/or subscribed to by Underwriters. The original policy issued

  in March 2015 contained a Lava Exclusion.

        46.   The Aquilina Plaintiffs relied on Moa, Monarch, and Underwriters’

  knowledge, experience, and expertise regarding the appropriateness and availability

  of coverages in the Hawaii insurance market and with respect to compliance with

  the Hawaii insurance laws and surplus lines statutory requirements in procuring and

  underwriting homeowner’s insurance in Lava Zone 1. In 2015, during the period

  when the Aquilina Plaintiffs sought to obtain homeowner’s insurance, Moa failed to

  inform the Aquilina Plaintiffs that coverage for damage caused by volcanic eruption

  was available, whether through HPIA or a non-Monarch brokered Lloyd’s policy.

  Moa, which specialized in placing homeowner’s insurance in Lava Zones 1 and 2,

  knew the Aquilina Plaintiffs resided in Lava Zone 1 and desired as comprehensive

  coverage as possible (including lava coverage) and that the Monarch-brokered



                                          25
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 26 of 94          PageID #:
                                    1547



  Underwriters’ surplus lines policy contained a Lava Exclusion. Moa, Monarch, and

  Underwriters knew and understood at the time that the Aquilina Plaintiffs’ home was

  located in Lava Zone 1 and that they were offering insurance to the Aquilina

  Plaintiffs with a Lava Exclusion.

        47.   In March 2015, Moa sent the Aquilina Plaintiffs an invoice, which

  included the insurance term, premium, policy fee, and surplus lines tax. The invoice

  also included the quotation from Monarch for the coverage through Underwriters

  and requested that the Aquilina Plaintiffs remit payment to Moa. Upon receipt of

  the invoice, the Aquilina Plaintiffs paid their insurance premium to Moa, which, in

  turn, remitted the premium to Monarch after Moa deducted its commission for

  placing the insurance through Underwriters and Monarch. Monarch then, in turn,

  remitted the premium to Underwriters after it deducted its commission for placing

  the insurance through Underwriters.

        48.   Annually thereafter, the Aquilina Plaintiffs sought to renew their

  homeowner’s insurance policy through Moa. The Aquilina Plaintiffs obtained a

  renewal policy each year from Moa, brokered through Monarch, that was

  underwritten and/or subscribed to by Underwriters. A renewal policy was issued in

  April of 2016, 2017, and 2018. Each policy contained a Lava Exclusion. During

  each renewal period, Moa failed to advise the Aquilina Plaintiffs that coverage for

  damage caused by volcanic eruption was available, whether through HPIA or a non-



                                          26
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 27 of 94          PageID #:
                                    1548



  Monarch brokered Lloyd’s policy, despite that the Aquilina Plaintiffs relied on Moa

  for its specialized knowledge, experience, and expertise with respect to the Hawaii

  insurance market and Hawaii surplus lines laws. Moa, Monarch, and Lloyd’s knew

  and understood at the time that the Aquilina Plaintiffs’ home was located in Lava

  Zone 1 and that they were offering insurance to the Aquilina Plaintiffs with a Lava

  Exclusion.

        49.    Each year upon renewal, in April of 2016, 2017, and 2018, Moa sent

  the Aquilina Plaintiffs an invoice, which included the insurance term, premium,

  policy fee, and surplus lines tax. The invoice also included the renewal quotation

  from Monarch for the coverage through Underwriters and requested that the

  Aquilina Plaintiffs remit payment to Moa. Upon receipt of the invoice, the Aquilina

  Plaintiffs paid their insurance premium to Moa, which, in turn, remitted the premium

  to Monarch after Moa deducted its commission for placing the insurance through

  Underwriters and Monarch.      Monarch then, in turn, remitted the premium to

  Underwriters after it deducted its commission for placing the insurance through

  Underwriters.

        50.    The Aquilina Plaintiffs’ policy for 2018-2019 contained dwelling

  coverage up to $252,000, $25,200 for other structures, personal property up to

  $50,000, personal liability up to $300,000, and medical payments up to $1,000. For

  the 2018-2019 policy, the Aquilina Plaintiffs’ premium cost $1,300.68. Although



                                          27
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 28 of 94            PageID #:
                                    1549



  the Aquilina Plaintiffs’ coverage amounts were less than the coverage limits under

  HPIA, Monarch and Moa, along with Underwriters, failed inform the Aquilina

  Plaintiffs of the existence of insurance through HPIA or that coverage for damage

  caused by volcanic eruption was available through HPIA or a non-Monarch brokered

  Lloyd’s policy. The Aquilina Plaintiffs’ claim to cover losses suffered as a result of

  the Kilauea Volcano eruption has been denied based on the Lava Exclusion.

        51.    Monarch and Moa’s commissions were directly tied to the amount of

  premium written on behalf of Underwriters, thereby incentivizing them to maximize

  the amount of surplus lines insurance placed with Underwriters. This also enabled

  Underwriters to maximize the volume of surplus lines premium, thereby increasing

  their revenues and profits by writing insurance that Underwriters otherwise would

  not have been able to write, but for Defendants’ failure to comply with law and bad

  faith conduct.

        The Corrigan Plaintiffs

        52.    Before purchasing their home at 13-1028 Malama Street on September

  2013, the Corrigan Plaintiffs contacted Judy Moa, who was employed by Aloha at

  that time, and inquired about purchasing insurance for their home. The Corrigan

  Plaintiffs asked Ms. Moa several times for lava coverage, but Ms. Moa told them it

  was unavailable.     Therefore, the Corrigan Plaintiffs relied on Ms. Moa’s

  recommendations and advice, which they understood to mean they were purchasing



                                           28
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 29 of 94        PageID #:
                                    1550



  the only insurance option available for their home.       Based on Ms. Moa’s

  recommendations and advice, the Corrigan Plaintiffs purchased a surplus lines

  insurance policy from Aloha procured for them through Monarch and underwritten

  and/or subscribed to by Underwriters. The original policy issued in September 2013

  contained a Lava Exclusion.

        53.   Aloha issued an invoice to Honolulu Homeloans13 on behalf of the

  Corrigan Plaintiffs, which included the insurance term, premium, policy fee, and

  surplus lines tax. The invoice also included the quotation from Monarch for the

  coverage through Underwriters and requested that Honolulu Homeloans, on behalf

  of the Corrigan Plaintiffs, remit payment to Aloha. Upon receipt of the invoice,

  Honolulu Homeloans, on behalf of the Corrigan Plaintiffs, paid the insurance

  premium to Aloha. On September 26, 2013, Judy Moa confirmed receipt of payment

  of the insurance premium. Aloha remitted the premium to Monarch after Aloha

  deducted its commission for placing the insurance through Underwriters and

  Monarch. Monarch then, in turn, remitted the premium to Underwriters after it

  deducted its commission for placing the insurance through Underwriters.



  13
        The Corrigan Plaintiffs had a mortgage for their home from Honolulu
  HomeLoans. Payments for their homeowner’s insurance came from an escrow
  account for their mortgage. Each month, the Corrigan Plaintiffs’ payment of their
  mortgage premium included the payment for their homeowner’s insurance. On
  September 16, 2014, First Hawaiian Bank ISAOA (“First Hawaiian Bank”) acquired
  the Corrigan Plaintiffs’ mortgage from Honolulu Homeloans.

                                         29
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 30 of 94          PageID #:
                                    1551



        54.   Their original policy issued in September 2013 was assigned Policy No.

  HGMH11700 and contained a Lava Exclusion. The Corrigan Plaintiffs relied upon

  Aloha, Monarch, and Underwriters’ knowledge, experience, and expertise of the

  insurance market in Hawaii, the insurance laws of Hawaii, Hawaii surplus lines

  requirements, and the existence of HPIA in offering and underwriting insurance in

  Lava Zone 1. At no time in 2013 during the period which the Corrigan Plaintiffs

  sought to obtain coverage for their home, did Aloha, Monarch, or Underwriters

  inform the Corrigan Plaintiffs of the existence of insurance through HPIA or that

  coverage for damage caused by volcanic eruption was available through HPIA or a

  non-Monarch brokered Lloyd’s policy.            Aloha, which specialized in placing

  homeowner’s insurance in Lava Zones 1 and 2, knew the Corrigan Plaintiffs resided

  in Lava Zone 1 and desired as comprehensive coverage as possible (including lava

  coverage) and that the Monarch-brokered Underwriters’ surplus lines policy

  contained a Lava Exclusion. Monarch and Underwriters knew and understood at the

  time that the Corrigan Plaintiffs’ home was located in Lava Zone 1 and that they

  were offering insurance to the Corrigan Plaintiffs with a Lava Exclusion.

        55.   In August 2014, the Corrigan Plaintiffs received an email from Peter

  “Tad” Nottage notifying them that Ms. Moa was no longer employed by Aloha.

  Subsequently, the Corrigan Plaintiffs mostly corresponded with LaToya Johnson at

  Aloha about the renewal of their policy.



                                             30
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 31 of 94           PageID #:
                                    1552



        56.    On September 24, 2016, the Corrigan Plaintiffs received an email from

  Robin Munetake notifying them that LaToya Johnson was no longer employed by

  Aloha. Subsequently, the Corrigan Plaintiffs mostly corresponded with Robin

  Munetake and Marilou Schmidt at Aloha about the renewal of their policy.

        57.    In September of 2014, 2015, 2016, 2017, and 2018, the Corrigan

  Plaintiffs sought to renew their insurance for their home. Each renewal policy

  offered to them contained a Lava Exclusion. The policy number for each renewal

  policy is as follows: HGMH13173 (2014-2015); HGMH14630 (2015-2016);

  HGMH16138 (2016-2017); and HGMH17647 (2017-2018). At no time during any

  renewal period in which the Corrigan Plaintiffs sought to obtain insurance for their

  home did Aloha, Monarch, or Underwriters inform the Corrigan Plaintiffs of the

  existence of insurance through HPIA or that coverage for damage caused by volcanic

  eruption was available through HPIA or a non-Monarch brokered Lloyd’s policy.

  Aloha, which specialized in placing homeowner’s insurance in Lava Zones 1 and 2,

  knew the Corrigan Plaintiffs resided in Lava Zone 1 and desired as comprehensive

  coverage as possible (including lava coverage) and that the Monarch-brokered

  Lloyd’s surplus lines policy contained a Lava Exclusion. Aloha, Monarch, and

  Underwriters all knew and understood at the time that the Corrigan Plaintiffs resided

  in Lava Zone 1 and that they were offering insurance to the Corrigan Plaintiffs with

  a Lava Exclusion.



                                           31
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 32 of 94          PageID #:
                                    1553



        58.   In September of 2014, 2015, 2016, 2017, and 2018, Aloha issued an

  invoice to First Hawaiian Bank, on behalf of the Corrigan Plaintiffs, which included

  the insurance term, premium, policy fee, and surplus lines tax. The invoice also

  included the quotation from Monarch for the coverage through Underwriters and

  requested that First Hawaiian Bank, on behalf of the Corrigan Plaintiffs, remit

  payment to Aloha. Upon receipt of the invoice, First Hawaiian Bank, on behalf of

  the Corrigan Plaintiffs, paid the insurance premium to Aloha. Aloha remitted the

  premium to Monarch after Aloha deducted its commission for placing the insurance

  through Underwriters and Monarch. Monarch then, in turn, remitted the premium

  to Underwriters after it deducted its commission for placing the insurance through

  Underwriters.

        59.   For policy year 2017-2018, the Corrigan Plaintiffs’ policy contained

  dwelling coverage up to $279,000, no coverage for other structures, personal

  property up to $50,000, personal liability up to $100,000, and medical payments up

  to $1,000. For policy year 2017-2018, the Corrigan Plaintiffs’ premium cost

  $2,005.18. Although the Corrigan Plaintiffs’ coverage amounts were less than the

  coverage limits under HPIA, Monarch and Aloha, along with the Underwriters,

  failed to inform the Corrigan Plaintiffs of the existence of insurance through HPIA

  or that coverage for damage caused by volcanic eruption was available through

  HPIA or a non-Monarch brokered Lloyd’s policy. The Corrigan Plaintiffs’ claim to



                                          32
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 33 of 94          PageID #:
                                    1554



  cover losses suffered as a result of the Kilauea Volcano eruption has been denied

  based on the Lava Exclusion.

        60.   Monarch and Aloha’s commissions were directly tied to the amount of

  premium written on behalf of the Underwriters, thereby incentivizing them to

  maximize the amount of surplus lines insurance placed with Underwriters. This also

  enabled the Underwriters to maximize the volume of surplus lines premium, thereby

  increasing their revenues and profits by writing insurance that they otherwise would

  not have been able to write, but for their failure to comply with law and bad faith

  conduct.

        61.   As discussed below, each Defendant owed certain duties to Plaintiffs

  and the Class – duties that Defendants violated when they improperly placed

  Plaintiffs and the Class in surplus lines insurance with a Lava Exclusion without

  regard to whether more comprehensive coverage was available.

  C.    Defendants Procured Surplus Lines Insurance for Plaintiffs and the Class
        in the Lloyd’s Market

        62.   Instead of placing Plaintiffs and the Class in HPIA or other available

  insurance that covered damage caused by volcanic eruption, Defendants procured

  homeowner’s surplus lines insurance through the Lloyd’s market.

        63.   Lloyd’s is an insurance “marketplace” based in London. It is not one

  insurance company. Rather, it is the self-proclaimed “world’s specialist insurance




                                          33
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 34 of 94             PageID #:
                                    1555



  and reinsurance market” in which underwriters join together to form “syndicates” to

  insure risks throughout the world, including in the United States.14

        64.      The vast majority of insurance underwritten in the Lloyd’s market is

  placed by subscription, where more than one syndicate takes a share of the same risk

  on identical terms. Under the subscription model of underwriting insurance, a lead

  underwriter sets the price and terms pursuant to which the risk is underwritten. Other

  syndicates “follow the leader” and agree to insure a percentage of the risk at the

  same price and terms.

        65.      Lloyd’s syndicates are the top writers of surplus lines insurance in the

  United States – writing 23% of the U.S. surplus lines policies nationwide in 2017,

  totaling $10.3 billion in premiums.15 According to the National Association of

  Insurance Commissioners and the Center for Insurance Policy and Research, in

  2017, Lloyd’s syndicates wrote approximately $52 million in surplus lines premium

  in Hawaii.16


  14
        See About: What is Lloyd’s, LLOYD’S, https://www.lloyds.com/about-
  lloyds/what-is-lloyds (last visited Dec. 12, 2019); Lloyd’s around the world: North
  America: United States: Welcome to Lloyd’s in the US, LLOYD’S, http://www.
  lloyds.com/lloyds/offices/americas/us-homepage.
  15
         Surplus Lines, INS. INFO. INST., https://www.iii.org/publications/a-firm-
  foundation-how-insurance-supports-the-economy/driving-economic-progress/surpl
  us-lines (last visited Dec. 12, 2019).
  16
         IID Surplus Lines Industry Summary, NAT’L ASS’N OF INS. COMM’RS (2018),
  https://naic-cms.org/sites/default/files/inline-files/cmte_c_surplus_lines_related_
  2016_industry_summary.pdf.

                                             34
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 35 of 94            PageID #:
                                    1556



        66.    Syndicates in the Lloyd’s market cannot conduct business directly with

  potential insureds. All business transacted in the Lloyd’s market is required to go

  through Lloyd’s-approved intermediaries, such as a coverholder. In the United

  States, these intermediaries must be licensed surplus lines brokers in order for

  surplus lines insurance to be lawfully placed.17 The scope of a coverholder’s

  delegated authority is set forth in a “binding authority” agreement.

        67.    A binding authority agreement is negotiated between a coverholder and

  lead syndicate prior to placing insurance and relates to risks in a particular line of

  insurance. Under this agreement, the syndicate delegates its authority to enter into

  a contract of insurance to be underwritten to the coverholder in accordance with the

  terms of the agreement. Frequently, multiple insurers will join together on a

  subscription basis to delegate the authority to write insurance. Each time an insured

  purchases a policy from a coverholder that meets the criteria set forth in the binding

  authority agreement, the risk is bound (and binds the syndicates who have

  agreements with the coverholder) based on parameters predetermined by the terms

  of the binding authority.




  17
        See Lloyd’s around the world: Americas: United States: Placing Risk: How
  to place a risk at Lloyd’s, LLOYD’S, https://www.lloyds.com/lloyds-around-the-
  world/americas/us-homepage/placing-risk/how-to-access-lloyds (last visited Dec.
  12, 2019); see also HRS §431:8-301(a)(1).

                                           35
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 36 of 94           PageID #:
                                    1557



        68.   Lloyd’s website represents that a coverholder is authorized by its

  binding authority agreement to enter into contracts on behalf of Lloyd’s syndicates:

        What is a Coverholder?

        “Coverholder” means a company or partnership authorised by a
        Managing Agent to enter into a contract or contracts of insurance to be
        underwritten by the members of a syndicate managed by it in
        accordance with the terms of a Binding Authority. For more
        information please see Definitions Byelaw.

        What is a Binding Authority?

        A “Binding Authority” is an agreement between a Managing Agent and
        a Coverholder under which the Managing Agent delegates its authority
        to enter into a contract or contracts of insurance to be underwritten by
        the members of a syndicate managed by it to the Coverholder in
        accordance with the terms of the agreement. For more information
        please see Definitions Byelaw.

        A Binding Authority agreement can also be used to give a Coverholder
        the authority to issue insurance documents on behalf of Lloyd’s
        syndicates. The Binding Authority agreement will also set out the
        Coverholder’s other responsibilities, such as handling insurance monies
        or agreeing claims. The relationship between the Coverholder and the
        members of a syndicate is one of agency delegating authority. The
        contract setting out the extent and terms of the Coverholder’s delegated
        authority is known as a Binding Authority.18

        69.   Lloyd’s states that coverholders can perform certain functions on behalf

  of Underwriters, including collecting premiums on their behalf:

        The role of the Coverholder

        When a Lloyd’s Managing Agent delegates its authority to an approved
        Coverholder under a Binding Authority, the approved Coverholder may


  18
        See About Coverholders, supra n.4.

                                          36
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 37 of 94               PageID #:
                                    1558



        enter into contracts of insurance and issue insurance documents as
        evidence that contracts of insurance have been accepted.

        An approved Coverholder will normally also be allowed to collect
        premiums, and may be allowed to handle claims or perform other
        functions. The scope of its authority will be set out in the contract called
        the Binding Authority agreement.19

        70.    Lloyd’s further touts the benefits of its relationships with coverholders,

  including the expertise they have as to the products being offered to insureds:

        Benefits for Lloyd’s syndicates

        Coverholders enable syndicates to underwrite locally without the need
        for expensive local infrastructure. The key to this is finding
        Coverholder partners with the right experience and quality.

        These businesses will usually have considerable expertise in particular
        niche products and regions and have excellent local relationships. They
        can also help develop new products in partnership with Lloyd’s
        Syndicates and Lloyd’s Brokers.20

        71.    Here, Monarch is a Lloyd’s authorized coverholder and issued

  insurance policies to Plaintiffs and the Class on behalf of Underwriters.21

  Underwriters retained Monarch to act on their behalf to place insurance as their

  coverholder and authorized Monarch to enter into surplus lines insurance




  19
        Id.
  20
        Id.
  21
        See Market Directory: Coverholders, LLOYD’S, https://www.lloyds.com/
  market-directory/results?cobc=0&cob=&bro_num=&pseudo=&name=&loc=&bro
  =0&cov=1&man=0&mem=0&omc=0&run=0&mode=cov&cov_letter=M&c_page
  =23 (last visited Dec. 12, 2019).

                                            37
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 38 of 94               PageID #:
                                    1559



  transactions with Plaintiffs and the Class. Monarch thus acted as Underwriters’

  agent in the placement of Plaintiffs and the Class in surplus lines insurance.

        72.    Lloyd’s model Binding Authority Agreement (“Model Binding

  Authority”) details the scope of the agency relationship between Underwriters and

  Monarch.22 Under the Model Binding Authority, syndicates authorize coverholders

  to “bind insurances and amendments thereto for the Underwriters’ account” and “act

  as the Underwriters’ agent . . . for the purpose of receiving premiums from

  insureds[.]” Id. §§4.1.1-1.2.

        73.    Coverholders are required to “collect and process premiums and return

  premiums on the Underwriters’ behalf.” Id. §4.4.2. Coverholders “[p]ay[] the

  premiums collected, net of their commission, . . . to their Broker in London[.]”23

        74.    Underwriters exercise authority and control over coverholders by

  requiring, e.g., that “[a]ll contract documentation (and any endorsements issued) [ ]

  comply with all applicable laws and regulations, contain all the agreed terms of the

  contract (or the endorsement) between the insured and the Underwriters and” over a



  22
        United States of America Binding Authority Agreement (Multi-year), LLOYD’S
  MKT. ASS’N (Oct. 9, 2015), https://www.lloyds.com/~/media/files/the-market/i-am-
  a/delegated-authority/lma-wordings/lma-multi-year-contract-wordings/lma-3114m
  -multiyear-us-model-binding-authority-agreement.pdf?la=en.
  23
         Market resources: Delegated Authorities: Compliance and Operations:
  Premium & Claims Handling, LLOYD’S, https://www.lloyds.com/market-resources/
  delegated-authorities/compliance-and-operations/premium-and-claims-handling
  (last visited Dec. 12, 2019).

                                           38
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 39 of 94            PageID #:
                                    1560



  dozen other specified items. Model Binding Authority §20.6. Coverholders are also

  required to “maintain, for the duration of the Agreement, indemnity insurance

  acceptable to the Underwriters providing coverage in connection with the operation

  of the Agreement for any liability arising out of negligent acts, errors or omissions

  by the Coverholder.” Id. §30.1.

        75.    The Model Binding Authority provides that coverholders are bound to

  adhere to any Lloyd’s market rules and requirements to which the Underwriters

  themselves would be bound: “The Coverholder shall comply with any direction,

  condition or requirement . . . given by Lloyd’s to the Underwriters.” Id. §4.3.

        76.    Monarch, as a wholesale surplus lines broker, does not interact directly

  with insureds. Instead, Monarch relies on a network of retail surplus lines brokers,

  including Moa and Aloha, to procure the customers to buy Underwriters’ surplus

  lines policies. The Model Binding Authority requires that Monarch “use its best

  endeavours to ensure that any other parties with whom it deals [e.g., retail brokers]

  in carrying out its duties under the Agreement comply with such laws where

  applicable[.]” Id. §34.1.

        77.    The Model Binding Authority also requires that the “Coverholder shall

  not take any step(s) or undertake any act(s) or omit to do anything in relation to the

  services to be provided by it under the Agreement, including failing to act fairly to

  insureds[.]” Id. §4.9.



                                           39
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 40 of 94          PageID #:
                                    1561



        78.   In short, the Model Binding Authority – and any confidential schedules,

  amendments, and riders to which Plaintiffs do not have access – defines the scope

  of the agency relationship between Monarch and Underwriters.             Monarch’s

  misconduct in the development, marketing, and sale of surplus lines insurance with

  a Lava Exclusion, without regard to the existence of more comprehensive insurance,

  occurred in the scope of its delegated authority under its Binding Agreement with

  Underwriters. Accordingly, while Underwriters are directly liable for their own

  misconduct, Underwriters also are vicariously liable for Monarch’s misconduct, as

  discussed below.

  D.    Lloyd’s Minimum Standards Required Underwriters and Monarch to
        Act in Good Faith and the Insured’s Best Interests in Order to Operate
        in the Lloyd’s Market

        79.   To be allowed to participate in the Lloyd’s market, syndicates and third

  parties with delegated authority, which includes Underwriters and Monarch, must

  abide by Lloyd’s Minimum Standards.24 The Minimum Standards are statements of

  business conduct that provide guidance to syndicate managing agents, including




  24
        See Market resources: Requirements and Standards: Minimum Standards,
  LLOYD’S, https://www.lloyds.com/market-resources/requirements-and-standards/
  minimum-standards (last visited Dec. 12, 2019). Although the Minimum Standards
  presently available on the Lloyd’s website are dated 2020, prior versions of the
  Minimum Standards are substantially similar with regard to the duties owed to
  customers and obligation to comply with all applicable legal requirements, including
  the monitoring of third parties with delegated authority.

                                          40
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 41 of 94             PageID #:
                                    1562



  syndicates that follow the leader,25 as well as third parties with delegated authority,

  for their operations in the Lloyd’s market.26 Failure to follow Lloyd’s Minimum

  Standards can constitute misconduct that can be sanctioned under Lloyd’s Byelaws.

  The duties espoused in Lloyd’s Minimum Standards mirror the common law and

  statutory duties to act in good faith toward insureds.

        80.    Lloyd’s Minimum Standards required Underwriters and Monarch to

  comply with U.S. surplus lines laws and act in good faith and the best interests of

  the insureds, such as Plaintiffs and the Class. Underwriters also were responsible

  for ensuring that Monarch complied with Lloyd’s Minimum Standards.

        81.    Specifically, the Minimum Standards state that syndicate “[m]anaging

  agents are expected to design and implement effective and efficient processes and

  controls to meet the Minimum Standards and requirements (as well as any other

  regulatory requirements); and ensure that their effectiveness is regularly reviewed.

  . . . [A] managing agent must always ensure that Customers [i.e., insureds] receive

  fair outcomes.” MS9 at 4 [emphasis added].




  25
         Lloyd’s Minimum Standards MS9 – Customer, LLOYD’S (Jan. 2020),
  https://www.lloyds.com/market-resources/requirements-and-standards/minimum-
  standards (hereinafter, “MS9”).
  26
         See Minimum Standards, supra n.24; Market resources: Delegated
  Authorities: Compliance & Operations: Minimum Standards, LLOYD’S,
  https://www.lloyds.com/market-resources/delegated-authorities/compliance-and-
  operations/minimum-standards (last visited Dec. 12, 2019).

                                            41
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 42 of 94               PageID #:
                                    1563



            82.     Lloyd’s Minimum Standards that relate to regulatory compliance,

  states:

            Lloyd’s expects that managing agents will operate in compliance with
            all applicable UK and international laws and regulations and do
            business according to accepted ethical standards. This supports and
            protects Lloyd’s globally recognised brand and reputation and enables
            Lloyd’s to meet the expectation of UK and international regulators for
            regulated firms to be able to evidence compliant and ethical conduct.
            Managing agents should demonstrate that they can meet these
            expectations and have systems and controls to ensure that they:

                                          *     *     *

                  • Do business in accordance with Lloyd’s UK and international
                    licensing permissions and with due regard to applicable laws
                    and regulations;

                  • Have due regard to business conduct standards and embedding
                    principles of integrity and fairness in all dealings with
                    customers; [and]

                  • Implement all applicable laws and regulations appropriately[.]27

            83.     MS10 also requires: “All those carrying on insurance business should

  do so equipped with appropriate levels of knowledge of international regulatory

  requirements and access to appropriate sources of information. . . . Managing agents

  bear responsibility for providing clear guidance to all relevant employees,




  27
         Lloyd’s Minimum Standards MS10 – Regulatory at 3, LLOYD’S (Jan. 2020),
  https://www.lloyds.com/market-resources/requirements-and-standards/minimum-
  standards (hereinafter, “MS10”).

                                               42
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 43 of 94               PageID #:
                                    1564



  representatives and agents that ensures a clear understanding of regulatory

  compliance requirements.” Id. at 6.

        84.     MS9 addresses the fair treatment of insureds, or “Customers.” MS9

  regulates “Conduct Risk,” which is the “risk that a managing agent (or its agents)

  will fail to pay due regard to the best interests of Customers or will fail to treat them

  fairly at all times,” and requires the managing agent and any third party with

  delegated authority to maintain systems and controls “for each product that it sells

  to ensure that due regard is given to the best interests of Customers and that they are

  treated fairly throughout the Product Lifecycle.” MS9 at 4, 6; see also id. at 20-29,

  34-40.

        85.     MS9 states that “[t]reating Customers fairly and paying due regard to

  their best interests should be central to a managing agent’s decision making and

  when determining what is or is not acceptable.” Id. at 8. This mandate extends to

  the development and design of insurance products. For example, CS 5.2 states:

        Managing agents must have a customer focused Product Development
        and Design process which:

                                      *      *      *

              • ensures that the Product will provide Customers with valuable
                insurance cover which meets their needs and reasonable
                expectations, on which they can realistically claim, and which
                is not generally provided in some other way; [and]

              • ensures that a Product developed and designed by a Distributor
                or other third party meets these Minimum Standards[.]


                                             43
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 44 of 94              PageID #:
                                    1565



  Id. at 20 [emphasis added]; see also id. at 20-29.

        86.    To satisfy this requirement, managing agents and third parties with

  delegated authority must have a sufficiently granular and comprehensive

  understanding of the target market and must be able to identify customers for whom

  its insurance product would not be compatible. Id. at 23.

        87.    CS 5.3 states that “[p]rior to underwriting, managing agents must make

  an assessment of the Product Risk of each Product and decide whether or not it is

  appropriate to sell that Product.” Id. at 21. And CS 5.4 states that managing agents

  must test their Product “to assess whether the Product meets their Customers’ needs

  and reasonable expectations and achieves fair customer outcomes throughout the

  Product Lifecycle.” Id.

        88.    In other words, managing agents must ensure that their insurance

  product provides customers with valuable insurance coverage and should

  specifically consider:

        whether the coverage provided by the Product is aligned with the needs
        of the Customer. In particular, consideration may need to be given as
        to the impact of any exclusions of cover. Whilst exclusions can ensure
        that a Product is priced competitively and provides value for money,
        care needs to be taken to ensure that this is not at the expense of meeting
        Customers’ needs and reasonable expectations.

  Id. at 24 [emphasis added].

        89.    In short, an “insurance product must be compatible with the needs,

  characteristics and objectives of the Customers in the target market.” Id. at 26.


                                            44
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 45 of 94              PageID #:
                                    1566



         90.    These requirements specifically apply to “risks written through a

  binding authority” and thus managing agents must monitor third parties with

  delegated authority, such as coverholders, to ensure their compliance with the

  Minimum Standards. Id. at 22. Specifically, managing agents must conduct due

  diligence throughout the period of the binding authority contract to “ensure that a

  Third Party will pay due regard to the best interests of Customers and treat them

  fairly at all times[.]” Id. at 34.

         91.    MS9 specifically requires that managing agents must “proactively

  manage” and audit third parties, “ensuring that: [ ] there is regular monitoring of

  compliance with . . . applicable local regulatory requirements[.]” Id. at 35.

         92.    Lloyd’s periodically publishes market bulletins to provide syndicates,

  such as Underwriters, with guidance with respect to compliance with Lloyd’s

  Minimum Standards. One such market bulletin advises: “In the case of binding

  authority business, underwriters should instruct coverholders to ensure that all

  placements comply with relevant legislation.”28

         93.    Further evidence supporting that Underwriters were required to oversee

  Monarch comes from Lloyd’s webpage, where Monarch is listed as an authorized

  coverholder and which states:



  28
       Market Bulletin Y2967 at 2, LLOYD’S (Jan. 9, 2003), https://www.lloyds.com/
  ~/media/lloyds/archive/marketbulletin/market-bulletins/2003/y2967.pdf.

                                           45
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 46 of 94              PageID #:
                                    1567



        Please note that while Coverholders may have been approved by
        Lloyd’s to accept business from the regions shown; it is the
        responsibility of the parties, including the Coverholder and any Lloyd’s
        managing agent appointing them to ensure that the Coverholder
        complies with all local regulatory and legal requirements[.]29

        94.    Additionally, another Lloyd’s Market Bulletin specifically provides

  that Lloyd’s Underwriters are to comply with the surplus lines laws of the states

  which they conduct business:

        Placement in accordance with surplus lines laws: The exact
        procedures for exporting business pursuant to U.S. state surplus lines
        laws vary from state to state. In general a risk can be exported to the
        surplus lines market only if it is not available in the licensed market,
        and the surplus lines broker is required to offer a risk (or verify that it
        has been offered) to licensed insurers authorised to write that type of
        risk before it can be placed with a nonadmitted insurer. Depending upon
        the law of the relevant state, three to five declinations typically will
        constitute sufficient proof that coverage is not available in the licensed
        market. This process is sometimes referred to as “the declination
        process” or “the diligent search”.30

        95.    In summary, under the Minimum Standards and Market Bulletins,

  which are reflective of common law and statutory duties owed to Plaintiffs and the

  Class, Underwriters were required to, among other things, conduct business in

  accordance with all applicable international laws and regulations, maintain policies

  and procedures that ensure the fair treatment of insureds, such as Plaintiffs and the



  29
        Market Directory: Coverholders, supra n.21 [emphasis added].
  30
        Market Bulletin Y3587 at Appendix, LLOYD’S (July 7, 2005), https://www.
  lloyds.com/market-resources/market-communications/~/media/files/the-market/com
  munications/market-bulletins/market-bulletins-pre-05-2010/2005/y3587.pdf.

                                            46
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 47 of 94                 PageID #:
                                    1568



  Class; and provide adequate oversight of Monarch to which Underwriters delegated

  authority to place surplus lines insurance policies. Monarch was required to abide

  by these same Minimum Standards.

         96.    In placing Plaintiffs and the Class in surplus lines homeowner’s

  insurance policies with a Lava Exclusion, Underwriters and Monarch developed,

  marketed, and sold a surplus lines insurance product that was wholly inadequate for

  Plaintiffs and the Class’s needs, who reside in Lava Zones 1 and 2, and therefore,

  failed to act in good faith and in the best interests of Plaintiffs and the Class, violating

  numerous Lloyd’s Minimum Standards. Underwriters also did not have appropriate

  systems and controls to conduct proper oversight of Monarch to ensure Monarch

  complied with the Hawaii Surplus Lines Act, which Monarch violated when it

  placed Plaintiffs and the Class in surplus lines insurance with a Lava Exclusion

  without conducting the required due diligence, as discussed below.

  E.     The Hawaii Surplus Lines Act Requires that Surplus Lines Insurance
         Only Be Placed When No Comparable Insurance Is Available in the
         Standard Insurance Market

         97.    The Insurance Division of the Hawaii Department of Commerce and

  Consumer Affairs (“DCCA”) oversees the insurance industry by enforcing State

  insurance laws and regulations, examining the fiscal condition of Hawaii-based

  insurance companies, reviewing rate and policy filings, and issuing licenses to

  qualified producers, brokers, and adjusters. HRS Chapter 431, the Hawaii Insurance



                                              47
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 48 of 94             PageID #:
                                    1569



  Code, governs the insurance industry. The interpretation of these statutes is guided

  by the State Legislature’s clear articulation in HRS §431:1-102 that “[t]he business

  of insurance is one affected by the public interest, requiring that all persons be

  actuated by good faith, abstain from deception and practice honesty and equity in all

  insurance matters. Upon the insurer, the insured[,] and their representatives rests the

  duty of preserving inviolate the integrity of insurance.”

        98.    The majority of property-casualty risks in the United States is

  underwritten by admitted insurers in the admitted, or standard, market. An admitted

  insurer is an insurer to which a state insurance department has granted a license to

  do business within that state. In an effort to maintain insurer solvency and protect

  consumers, state insurance departments require admitted insurers to file and obtain

  approval for their rates, forms, and underwriting rules. Because they cannot deviate

  from their approved filings, admitted insurers in the standard market do not have the

  flexibility to underwrite high-risk loss exposures profitably.

        99.    Insurance purchased through the surplus lines market is provided by

  non-admitted insurers, which are not licensed to operate in the insured’s home state.

  Non-admitted insurers are not required to obtain approval for their rates, forms, and

  underwriting rules in Hawaii.      As a result, non-admitted insurers can modify

  coverage and pricing in ways that allow them to underwrite special risks profitably.




                                            48
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 49 of 94            PageID #:
                                    1570



  Therefore, surplus lines insurers often fill the gap to provide insurance coverage for

  high-risk perils, but are only permitted to do so under specified circumstances.

        100. Surplus lines insurers, like Underwriters, are considered “unauthorized

  insurers” and, as such, are not directly regulated by the Hawaii Insurance Division.

  Hawaii’s regulatory strategy therefore relies heavily on strict compliance with all

  the provisions of the Hawaii Surplus Lines Act, HRS §§431:8-101, et seq., to protect

  the State’s citizens from predatory and unfair practices by unauthorized insurers.

  Indeed, HRS §431:1-101 mandates that “[n]o person shall transact a business of

  insurance in this State without complying with the applicable provisions of this

  code.”

        101. Pursuant to HRS §431:8-301(a), surplus lines insurance may only be

  placed on property located in Hawaii through a licensed surplus lines broker. HRS

  §431:8-102 defines ‘“[s]urplus lines insurance’” as “any property and casualty

  insurance on risks procured from or placed with an unauthorized insurer under the

  laws of the insured’s home state” and a ‘“[s]urplus lines broker’” as “any person

  licensed under section 431:8-310 to place insurance on risks resident, located, or to

  be performed in this State with unauthorized insurers.” However, an unauthorized

  insurer can only place surplus lines insurance to the extent such transaction is

  “lawful.” HRS §431:8-201(1). Hawaii law strictly prohibits acting for or aiding

  unauthorized insurers. HRS §431:8-202. And, “contract[s] of insurance effectuated



                                           49
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 50 of 94              PageID #:
                                    1571



  by an unauthorized insurer in violation of this article shall be voidable.” HRS

  §431:8-203.

        102. For a surplus lines transaction to be considered “lawful,” a surplus lines

  broker must perform a diligent search of the insurance market prior to placing the

  surplus lines policy to determine whether: (i) “[t]he full amount or kind of insurance

  cannot be obtained from insurers who are authorized to do business in [Hawaii];

  provided that a diligent search is made among the insurers who are authorized to

  transact and are actually writing the particular kind and class of insurance in

  [Hawaii] each time the insurance is placed or renewed”; (ii) “[t]he surplus lines

  insurance procured is in addition to or in excess of the amount and coverage which

  can be procured from the authorized insurers”; and (iii) “[t]he insurance is not

  procured at a rate lower than the lowest rate that is generally acceptable to authorized

  insurers transacting that kind of business and providing insurance affording

  substantially the same protection.” HRS §431:8-301(a)(2)-(4).

        103. This provision requires that surplus lines policies are to be placed only

  as a last resort when no domestic admitted insurer can offer the same or comparable

  coverage for the same or less amount. Pursuant to HRS §431:8-312(b), the surplus

  lines broker must keep a list of attempts at placing with domestic admitted insurers.

        104. As set forth herein, Defendants failed to comply with the foregoing

  statutory requirements. Indeed, Defendants exploited the lack of regulation of rates



                                            50
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 51 of 94            PageID #:
                                    1572



  and forms in the surplus lines market in order to provide only basic homeowner’s

  insurance coverage that excludes coverage for the very catastrophic risks that the

  admitted market cannot or will not cover, which defeats the very purpose of surplus

  lines insurance.   In offering surplus lines insurance with a Lava Exclusion,

  Defendants breached various duties owed to Plaintiffs and the Class, as discussed

  below. Defendants’ misconduct resulted in the unlawful sale of surplus lines

  insurance that never should have been placed. As a result, Plaintiffs and the Class

  paid premiums and commissions to Defendants that Defendants otherwise would not

  have received but for their wrongdoing, injuring Plaintiffs and the Class and unjustly

  enriching Defendants.

  F.    Defendants Acted Unfairly, Breached Duties Owed to Plaintiffs and the
        Class, and Were Unjustly Enriched

        105. Retail brokers that are licensed in Hawaii as Resident Surplus Lines

  Brokers, including Moa and Aloha, are considered to be agents of the insured and

  are required to perform due diligence each time surplus lines insurance is placed or

  renewed by ensuring that: (i) the full amount or kind of insurance cannot be obtained

  from insurers who are authorized to do business in this State; (ii) the surplus lines

  insurance procured is in addition to or excess of the amount and coverage which can

  be procured from the authorized insurers; and (iii) the insurance is not procured at a

  rate lower than the lowest rate that is generally acceptable to authorized insurers

  transacting that kind of business and providing insurance affording substantially the


                                           51
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 52 of 94             PageID #:
                                    1573



  same protection. See HRS §431:8-301(a). Monarch, Moa, and Aloha each failed to

  comply with the Hawaii Surplus Lines Act by failing to perform the required due

  diligence to ascertain whether the requested coverage was available in the standard

  market. In fact, the requested coverage was available through HPIA, but Monarch,

  Moa, and Aloha each failed to advise Plaintiffs and the Class of the availability of

  HPIA and that it provided coverage for damage caused by volcanic eruption.

        106. Moa holds itself out as providing specialized advice in the area of

  catastrophic insurance coverage, including in Lava Zones 1 and 2. The Aquilina

  Plaintiffs and Class members relied on Moa specifically for its expertise in this area,

  since homeowner’s insurance in Lava Zones 1 and 2 is so difficult to obtain. In

  placing the Aquilina Plaintiffs and Class members in Underwriters’ surplus lines

  insurance with a Lava Exclusion, Moa failed to comply with the due diligence

  requirements of the Hawaii Surplus Lines Act and failed to disclose to the Aquilina

  Plaintiffs and Class members that more comprehensive coverage was available

  through either HPIA or even a non-Monarch brokered Lloyd’s policy. As a result,

  Moa acted unfairly in violation of HRS §480-2. Moa also failed to exercise

  reasonable care in procuring the insurance requested and failed to act in the Aquilina

  Plaintiffs or the Class’s best interest in light of the fact that Kilauea Volcano has

  been continuously erupting since 1983. Moa received unjust benefits from Plaintiffs




                                            52
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 53 of 94            PageID #:
                                    1574



  and the Class in the form of commissions it never should have received for policies

  that were unfairly, unlawfully, and negligently placed.

        107. Aloha holds itself out as providing specialized advice in the area of

  catastrophic insurance coverage, including in Lava Zones 1 and 2. The Corrigan

  Plaintiffs and Class members relied on Aloha specifically for its expertise in this

  area, since homeowner’s insurance in Lava Zones 1 and 2 is so difficult to obtain.

  In placing the Corrigan Plaintiffs and Class members in Lloyd’s surplus lines

  insurance with a Lava Exclusion, Aloha failed to comply with the due diligence

  requirements of the Hawaii Surplus Lines Act and failed to disclose to the Corrigan

  Plaintiffs and Class members that more comprehensive coverage was available

  through either HPIA or even a non-Monarch brokered Lloyd’s policy. As a result,

  Aloha acted unfairly in violation of HRS §480-2. Aloha also failed to exercise

  reasonable care in procuring the insurance requested and failed to act in the Corrigan

  Plaintiffs or Class’s best interest in light of the fact that Kilauea Volcano has been

  continuously erupting since 1983. Aloha received unjust benefits from Plaintiffs

  and the Class in the form of commissions it never should have received for policies

  that were unfairly, unlawfully, and negligently placed.

        108. Retail surplus brokers, including Moa and Aloha, procured Plaintiffs

  and the Class’s surplus lines policies through Monarch, a wholesale broker.

  Licensed in Hawaii as a Non-Resident Surplus Lines Broker, Monarch also was



                                           53
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 54 of 94            PageID #:
                                    1575



  obligated to comply with the requirements of the Hawaii Surplus Lines Act.

  Monarch itself failed to comply with the Surplus Lines Act by failing to perform, or

  ensuring that retail brokers, such as Moa and Aloha, performed, the required due

  diligence to ascertain whether the requested coverage was available in the standard

  market and also failed to ensure that the retail brokers, including Moa and Aloha,

  performed the required due diligence under the Hawaii Surplus Lines Act, instead

  placing Plaintiffs and the Class in Underwriters’ surplus lines insurance with a Lava

  Exclusion without regard to whether more comprehensive coverage was available.

  Monarch’s development, marketing, and sale of homeowner’s insurance with a Lava

  Exclusion for homeowners with properties in Lava Zones 1 and 2 was not in

  Plaintiffs and the Class’s best interest in light of the fact that Kilauea Volcano has

  been continuously erupting since 1983. Monarch was financially motivated to sell

  Underwriters’ surplus lines policies with a Lava Exclusion in order to increase its

  commissions, which were based, in part, on the claims rate of the insurance portfolio

  it held with Underwriters – the lower the claims rate of the portfolio as a whole, the

  higher the commissions. See Model Binding Authority §16.2 (providing for the

  payment of “Profit Commissions”). As a result of its failure to comply with the

  Surplus Lines Act, and its statutory obligation to act in good faith, Monarch violated

  HRS §480-2. Monarch also received unjust benefits from Plaintiffs and the Class in




                                           54
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 55 of 94              PageID #:
                                    1576



  the form of commissions it never should have received for policies that were unfairly

  and unlawfully placed.

        109. Underwriters’ development and sale of surplus lines insurance policies

  that contain a Lava Exclusion violates the good faith owed Plaintiffs and the Class

  that is embodied in common law, as expressed in Lloyd’s Minimum Standards, and

  codified in the Hawaii Insurance Code, HRS §431:1-102. The development and sale

  of homeowner’s insurance with a Lava Exclusion for homeowners with properties

  in Lava Zones 1 and 2 was not in Plaintiffs or the Class’s best interest in light of the

  fact that Kilauea Volcano has been continuously erupting since 1983.

        110. Furthermore, Monarch acted as the agent of Underwriters in placing

  Plaintiffs and the Class with Underwriters’ surplus lines insurance policies. Indeed,

  Underwriters, as unauthorized insurers, are only able to access the U.S. insurance

  market through a licensed surplus lines broker, such as Monarch. Monarch is

  designated as a “coverholder” of Underwriters. As a coverholder, Monarch is

  authorized by a “binding authority” agreement to enter into contracts on behalf of

  Underwriters. Although Underwriters delegated certain responsibilities to Monarch

  through the binding authority, Underwriters remained responsible for ensuring that

  all placements into surplus lines insurance complied with all legal requirements and

  were undertaken in the insureds’ best interests.




                                            55
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 56 of 94            PageID #:
                                    1577



        111. Underwriters failed to ensure their agent Monarch complied with its

  legal obligations to lawfully place surplus lines insurance and therefore acted

  unfairly in violation of HRS §480-2 and breached its implied covenant of good faith

  and fair dealing. Moreover, Underwriters, as the principal of their agent Monarch,

  are vicariously liable for Monarch’s failure to comply with Hawaii law and bad faith

  conduct because Monarch’s misconduct occurred within the scope of its agency.

  Underwriters also received unjust benefits from Plaintiffs and the Class in the form

  of premiums they never should have received for policies that were unlawfully

  placed.

        112. By disregarding due diligence requirements and good faith duties owed

  to Plaintiffs and the Class, Defendants were able to represent that Plaintiffs and the

  Class could only purchase insurance through the surplus lines market and therefore,

  Underwriters, Monarch, Moa, and Aloha acted unfairly and in bad faith in failing to

  comply with HRS §431:1-102 and/or failing to ensure Monarch complied with HRS

  §431:8-301.

        113. Specifically, the surplus lines insurance policies that Monarch, Moa,

  and Aloha procured for Plaintiffs and the Class were missing important peril

  coverage against fire and lava and had specific exclusions for such damages. For a

  home located in Lava Zones 1 and 2, a homeowner’s policy missing such important

  coverage amounted to no coverage at all. Underwriters have been able to deny



                                           56
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 57 of 94            PageID #:
                                    1578



  coverage to Plaintiffs and Class members impacted by the recent eruption of the

  Kilauea Volcano on the basis of the Lava Exclusion.

        114.   On May 2, 2018, small ground cracks opened in the Lower East Rift

  Zone of the Kilauea Volcano (which runs through the Puna District on Hawaii

  Island). The following day, by 5:00 p.m. HST, a fissure in the area of Mohala and

  Leilani Streets in Leilani Estates erupted, spewing lava into the air and flowing down

  Hawaii Island’s eastern edge. That same day, Hawaii Acting County Mayor Wil

  Okabe and the Governor of Hawaii, David Ige, issued Emergency Proclamations

  declaring states of emergency along the Lower East Rift Zone. In the following days

  and months, 24 fissures opened in and around Leilani Estates, pouring lava into the

  residential area and causing fires that burned down structures.

        115. On May 31, 2018, County of Hawaii Mayor Harry Kim (“Mayor Kim”)

  signed a mandatory evacuation order for half of Leilani Estates, giving residents in

  the 17-block area (see Figure 4 below) 24 hours to evacuate. Persons who did not

  evacuate were subject to arrest and liability for recovery costs associated with any

  necessary rescue operations. On September 8, 2018, Mayor Kim rescinded the

  mandatory evacuation, but declared that “a Voluntary Evacuation Advisory of all

  areas of Leilani Estates, Lanipuna Gardens, Pohoiki, Bay Estates, Kapoho Beach

  Lots, Vacationland, and Kapoho Farm Lots is in effect due to the hazards presented




                                           57
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 58 of 94           PageID #:
                                    1579



  by the eruptive event and that first responders may not be able to respond timely to

  those areas.”

                                       Figure 431




        116. About 2,500 residents in and around Leilani Estates have been

  displaced to date. Plaintiffs were forced to leave their homes without time to gather

  personal property. Plaintiffs were displaced and incurred various costs to secure

  new shelter.

        117. To date, over 700 homes have been lost due to fire or rendered a total

  loss due to destruction, inhabitability, inaccessibility, and a lack of structural



  31
       Image, OFF. OF HAW. CTY. MAYOR http://records.hawaiicounty.gov/weblink/
  DocView.aspx?dbid=1&id=93536 (last visited Dec. 12, 2019).

                                           58
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 59 of 94            PageID #:
                                    1580



  integrity. Residents not only lost their home(s), but many, including members of the

  Class, lost virtually everything they owned.

        118. Because of the Lava Exclusions associated with Underwriters’ surplus

  lines homeowner’s insurance policies, Plaintiffs and the Class were harmed as they

  were provided less comprehensive coverage than other available alternatives.

        119. As a result of Defendants’ misconduct, Plaintiffs and the Class were

  underinsured with less comprehensive insurance than they otherwise would have

  had. But for Defendants’ wrongdoing, Plaintiffs and the Class would have received

  insurance under HPIA or a non-Monarch brokered Lloyd’s policy that offered

  coverage for damage incurred as a result of volcanic eruption. Therefore, Plaintiffs

  and the Class paid premiums and commissions to Defendants that Defendants

  otherwise would not have received, but for their wrongdoing, injuring Plaintiffs and

  unjustly enriching Defendants.

                               CLASS ALLEGATIONS

        120. Plaintiffs bring this action individually and as a class action pursuant to

  Rule 23 of the Federal Rules of Civil Procedure on behalf of themselves and the

  Class, defined as follows:

        All persons with a home located in Lava Zones 1 or 2 on the island of
        Hawaii who purchased a surplus lines homeowner’s insurance policy
        with a Lava Exclusion during the applicable statute of limitations that
        was brokered through Monarch, where the policy of insurance was
        underwritten and/or subscribed to by Underwriters. Specifically
        excluded from this Class are Defendants; the officers, directors, or


                                           59
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 60 of 94               PageID #:
                                    1581



        employees of Defendants; any entity in which Defendants have a
        controlling interest; and any affiliate, legal representative, heir, or
        assign of Defendants. Also excluded are those who assert claims for
        personal injury, as well as any federal, state, or local governmental
        entities, any judicial officer presiding over this action and the members
        of his/her immediate family and judicial staff, and any juror assigned
        to this action.

        121. The Class is sufficiently numerous, as it includes hundreds of persons

  who have purchased surplus lines insurance through Monarch that were underwritten

  and/or subscribed to by Lloyd’s. Thus, joinder of such persons in a single action or

  bringing all members of the Class before the Court is impracticable for purposes of

  Rule 23(a)(1). The question is one of a general or common interest of many persons

  and it is impractical to bring them all before the Court. The disposition of the claims

  of the members the Class in this class action will substantially benefit both the parties

  and the Court.

        122. Common questions of law and fact exist as to all members of the Class.

  These questions predominate over the questions affecting individual Class members.

  These common legal and factual questions include, but are not limited to:

               (a)    Whether Underwriters acted unfairly and in bad faith in failing

        to comply with HRS §431:1-102 and/or failing to ensure its agent Monarch

        complied with HRS §431:8-301;

               (b)    Whether Monarch, Moa, and Aloha acted unfairly by failing to

        comply with HRS §§431:1-102 and 431:8-301;



                                             60
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 61 of 94           PageID #:
                                    1582



               (c)    Whether Moa and Aloha owed duties to Plaintiffs and the Class

        and breached those duties;

               (d)    Whether Defendants have been unjustly enriched at the expense

        of Plaintiffs and the Class; and

               (e)    Whether Plaintiffs and members of the Class are entitled to

        damages and/or restitution as a result of Defendants’ conduct.

        123. Plaintiffs assert claims that are typical of the claims of the Class for

  purposes of Rule 23(a)(3). Plaintiffs and all members of the Class have been

  subjected to the same wrongful conduct because they were improperly placed with

  surplus lines insurance in violation of HRS §§431:1-102 and 431:8-301. Plaintiffs

  and all Class members suffered monetary and economic injuries arising out of

  Defendants’ wrongful conduct. Plaintiffs are advancing the same claims and legal

  theories on behalf of themselves and all absent Class members.

        124. Plaintiffs will fairly and adequately represent and protect the interests

  of the other members of the Class for purposes of Rule 23(a)(4). Plaintiffs have no

  interests antagonistic to those of other members of the Class.         Plaintiffs are

  committed to the vigorous prosecution of this action and have retained counsel

  experienced in litigation of this nature to represent them. Plaintiffs anticipate no

  difficulty in the management of this litigation as a class action.




                                            61
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 62 of 94             PageID #:
                                    1583



        125. A class action is superior to all other available means of fair and

  efficient adjudication of the claims of Plaintiff and members of the Class. The

  injuries suffered by each individual Class member are relatively small in comparison

  to the burden and expense of individual prosecution of the complex and extensive

  litigation resulting from Defendants’ conduct. It would be virtually impossible for

  members of the Class to individually and effectively redress Defendants’

  misconduct.    Even if the members of the Class could afford such individual

  litigation, the court system could not. Individualized litigation presents a potential

  for inconsistent or contradictory judgments. Individualized litigation increases the

  delay and expense to all parties, and to the court system, presented by the complex

  legal and factual issues of the case. By contrast, the class action device presents far

  fewer management difficulties and provides the benefits of single adjudication, an

  economy of scale, and comprehensive supervision by a single court.

                                CAUSES OF ACTION

                                      COUNT I
                      Violation of Haw. Rev. Stat. §§480-1, et seq.
                               (Against All Defendants)

        126. Plaintiffs reallege each and every allegation contained above as if fully

  set forth herein.

        127. Plaintiffs bring this claim individually and on behalf of the members of

  the Class.



                                            62
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 63 of 94          PageID #:
                                    1584



        128. Plaintiffs and each member of the Class are “consumers” as that term

  is defined in HRS §480-1 because they are natural persons who purchased

  homeowner’s insurance for personal, family, or household purposes.

        129. HRS §480-2(a) declares unlawful “[u]nfair methods of competition and

  unfair or deceptive acts or practices in the conduct of any trade or commerce.”

        130. The purchase of homeowner’s insurance involved “trade and

  commerce” as those terms are used in HRS §480-2(a).

        131. Unfair acts and practices are those that offend established public policy

  and/or were immoral, unethical, oppressive, unscrupulous, and/or substantially

  injurious to consumers.

        Underwriters

        132. Underwriters have engaged in unfair acts or practices in violation of

  HRS §480-2(a) in the conduct of their trade and/or commerce in Hawaii.

        133. Underwriters knew they were underwriting surplus lines insurance,

  which, by its nature, is an insurance option of last resort reserved for insuring

  catastrophic risks that cannot be insured in the standard insurance market; knew or

  should have known Plaintiffs and the Class owned properties in Lava Zones 1 and

  2; knew or should have known the standard market was not writing homeowner’s

  insurance policies in Lava Zones 1 and 2; knew they and their agents were required

  to comply with the Hawaii Surplus Lines Act and act in good faith; and knew they



                                          63
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 64 of 94            PageID #:
                                    1585



  were required to oversee and audit their agent, Monarch, to ensure its was complying

  with the Hawaii Surplus Lines Act and acting in the best interests of insureds, such

  as Plaintiffs and the Class.

        134. Yet, Underwriters, with Monarch, developed and sold a surplus lines

  insurance product – homeowner’s insurance with a Lava Exclusion – that was

  wholly inappropriate for Plaintiffs and the Class, who were at the highest risk of

  suffering catastrophic losses because they owned properties in Lava Zones 1 and 2.

  The development and sale of homeowner’s insurance with a Lava Exclusion for

  homeowners with properties in Lava Zones 1 and 2 was not in Plaintiffs or the

  Class’s best interest in light of the fact that Kilauea Volcano has been continuously

  erupting since 1983. Highlighting the unfair nature of Underwriters’ conduct is that

  more comprehensive insurance covering damage incurred as a result of volcanic

  eruption was available from HPIA and even a non-Monarch brokered Lloyd’s

  policy. Underwriters’ development and sale of surplus lines insurance policies that

  contain a Lava Exclusion violates the good faith owed to Plaintiffs and the Class that

  is embodied in common law, as expressed in Lloyd’s Minimum Standards, and

  codified in the Hawaii Insurance Code, HRS §431:1-102.

        135. Therefore, Underwriters’ acts and practices were immoral, unethical,

  oppressive, unscrupulous, and/or substantially injurious to Plaintiffs and the Class,

  who were never even informed of the availability of more comprehensive insurance



                                           64
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 65 of 94         PageID #:
                                    1586



  that would have provided necessary coverage for damage resulting from volcanic

  eruption. Underwriters took advantage of the lack of regulation over surplus lines

  insurance rates and forms to sell insurance that excluded coverage for the very

  catastrophic risk that the standard insurance market cannot and will not cover –

  defeating the very purpose of surplus lines insurance. Underwriters are now relying

  on the Lava Exclusion to deny coverage for losses Plaintiffs and the Class suffered

  as a result of the 2018 Kilauea Volcano eruption, when other more comprehensive

  insurance options were available.

        136. Underwriters’ development and sale of homeowner’s insurance with a

  Lava Exclusion also contravenes the purpose behind establishing HPIA. See HRS

  §§431:21-101, et seq.; Act of June 18, 1991, No. 284, §1, 1991 Haw. Sess. Laws 8.

  Underwriters’ acts and practices plainly violate the express public policy that

  Hawaiian homeowners should be afforded property insurance with coverage for

  damage caused by “major national disasters,” specifically the Kilauea Volcano

  eruption.

        137. Underwriters’ acts and practices also offend the public policy espoused

  elsewhere throughout the Hawaii Insurance Code, specifically HRS §§431:1-102,

  431:8-102, and 431:8-301(a). Underwriters failed to oversee Monarch and verify

  that Monarch complied with HRS §431:8-301(a)(2)-(4), which it did not.

  Alternatively, Monarch’s failure to conduct the required due diligence under HRS



                                          65
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 66 of 94            PageID #:
                                    1587



  §431:8-301(a), or ensure that retail brokers, including Moa and Aloha, conducted

  the required due diligence, can be imputed to Underwriters due to their agency

  relationship with Monarch. As a result of their agency relationship, Underwriters

  are vicariously liable for Monarch’s misconduct that occurred within the scope of its

  delegated authority.

        Monarch

        138. Monarch has engaged in unfair acts or practices in violation of HRS

  §480-2(a) in the conduct of its trade and/or commerce in Hawaii.

        139. Monarch knew it was brokering surplus lines insurance, which, by its

  nature, is an insurance option of last resort reserved for insuring catastrophic risks

  that cannot be insured in the standard insurance market; knew or should have known

  Plaintiffs and the Class owned properties in Lava Zones 1 and 2; knew or should

  have known the standard market was not writing homeowner’s insurance policies in

  Lava Zones 1 and 2; knew it was required to comply with Hawaii’s surplus lines

  laws; and knew it was required to oversee retail brokers, including Moa and Aloha,

  to ensure they complied with the Hawaii Surplus Lines Act and acted in the best

  interests of insureds, such as Plaintiffs and the Class.

        140. Yet, Monarch, with Underwriters, developed, marketed and sold a

  surplus lines insurance product – homeowner’s insurance with a Lava Exclusion –

  on behalf of Underwriters that was wholly inappropriate for Plaintiffs and the Class,



                                            66
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 67 of 94            PageID #:
                                    1588



  who were at the highest risk of suffering catastrophic losses because they owned

  properties in Lava Zones 1 and 2. Monarch’s development, marketing, and sale of

  homeowner’s insurance with a Lava Exclusion for homeowners with properties in

  Lava Zones 1 and 2 was not in Plaintiffs and the Class’s best interest in light of the

  fact that Kilauea Volcano has been continuously erupting since 1983. Punctuating

  the unfair nature of Monarch’s conduct is that more comprehensive insurance

  covering damage incurred as a result of volcanic eruption was available from HPIA

  and even a non-Monarch brokered Lloyd’s policy.            Monarch’s development,

  marketing, and sale of surplus lines insurance policies that contain a Lava Exclusion

  violates the good faith owed to Plaintiffs and the Class that is embodied in common

  law, as expressed in Lloyd’s Minimum Standards, and codified in the Hawaii

  Insurance Code, HRS §431:1-102.

        141. Therefore, Monarch’s acts and practices also were immoral, unethical,

  oppressive, unscrupulous, and/or substantially injurious to Plaintiffs and the Class,

  who were never even informed of the availability of more comprehensive insurance

  that would have provided necessary coverage for damage resulting from volcanic

  eruption. Monarch took advantage of the lack of regulation over surplus lines

  insurance rates and forms to sell insurance that excluded coverage for the very

  catastrophic risk that the standard insurance market cannot and will not cover –

  defeating the very purpose of surplus lines insurance. Underwriters are now relying



                                           67
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 68 of 94          PageID #:
                                    1589



  on the Lava Exclusion to deny coverage Plaintiffs and the Class suffered as a result

  of the 2018 Kilauea Volcano eruption when other more comprehensive insurance

  options were available.

        142. Monarch’s development, or participation in the development of,

  homeowner’s insurance with a Lava Exclusion also contravenes the purpose behind

  establishing HPIA. See HRS §§431:21-101, et seq.; Act of June 18, 1991, No. 284,

  §1, 1991 Haw. Sess. Laws 8. Monarch’s acts and practices plainly violate the

  express public policy that Hawaiian homeowners should be afforded property

  insurance with coverage for damage caused by “major national disasters,”

  specifically the Kilauea Volcano eruption.

        143. Monarch’s acts and practices also offend the public policy espoused

  elsewhere throughout the Hawaii Insurance Code, specifically HRS §§431:1-102,

  431:8-102, and 431:8-301(a). Monarch, as a Non-Resident Surplus Lines Broker,

  was required to comply with the Hawaii Surplus Lines Act. Monarch failed to

  comply with the Hawaii Surplus Lines Act by failing to perform, or ensuring that

  retail brokers, such as Moa and Aloha, performed, the required due diligence to

  ascertain whether the requested coverage was available in the standard market. And,

  Monarch failed to oversee retail brokers, including Moa and Aloha, and verify that

  they complied with HRS §431:8-301(a)(2)-(4).




                                          68
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 69 of 94               PageID #:
                                    1590



        Moa

        144. Moa has engaged in unfair acts or practices in violation of HRS §480-

  2(a) in the conduct of its trade and/or commerce in Hawaii.

        145. Moa knew it was placing surplus lines insurance, which, by its nature,

  is an insurance option of last resort reserved for insuring catastrophic risks that

  cannot be insured in the standard insurance market; knew the Aquilina Plaintiffs and

  Class members owned properties in Lava Zones 1 and 2; knew the standard market

  was not writing homeowner’s insurance policies in Lava Zones 1 and 2; knew it was

  required to comply with the Hawaii Surplus Lines Act; and knew it was required to

  act with reasonable care in procuring the requested insurance and in good faith

  towards the Aquilina Plaintiffs and Class members.

        146. Yet, Moa procured surplus lines insurance with a Lava Exclusion that

  was wholly inappropriate for the Aquilina Plaintiffs and Class members, who were

  homeowners at the highest risk of suffering catastrophic losses because they owned

  properties in Lava Zones 1 and 2. In procuring surplus lines homeowner’s insurance

  with a Lava Exclusion for homeowners with properties in Lava Zones 1 and 2, Moa

  failed to exercise reasonable care in procuring the insurance requested and failed to

  act in the Aquilina Plaintiffs or Class’s best interest in light of the fact that Kilauea

  Volcano has been continuously erupting since 1983. Furthermore, Moa failed to

  comply with the Hawaii Surplus Lines Act by failing to perform the required due



                                             69
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 70 of 94         PageID #:
                                    1591



  diligence to ascertain whether the requested coverage was available in the standard

  market. Punctuating the unfair nature of Moa’s conduct is that more comprehensive

  insurance covering damage incurred as a result of volcanic eruption was available

  from HPIA and even a non-Monarch brokered Lloyd’s policy.

        147. Moa’s procuring of surplus lines insurance products containing a Lava

  Exclusion violates the good faith requirement that has been codified by the Hawaii

  Insurance Code. See HRS §431:1-102.

        148. Moa’s procuring of homeowner’s insurance with a Lava Exclusion also

  contravenes the purpose behind establishing HPIA. See HRS §§431:21-101, et seq.;

  Act of June 18, 1991, No. 284, §1, 1991 Haw. Sess. Laws 8. Moa’s acts and

  practices plainly violate the express public policy that Hawaiian homeowners should

  be afforded property insurance with coverage for damage caused by “major national

  disasters,” specifically the Kilauea Volcano eruption.

        149. Moa’s acts and practices also offend the public policy espoused

  elsewhere throughout the Hawaii Insurance Code, specifically HRS §§431:1-102,

  431:8-102, and 431:8-301(a). Moa, as a Hawaii Surplus Lines Broker, was required

  to comply with the Hawaii Surplus Lines Act. Moa failed to comply with the Hawaii

  Surplus Lines Act by failing to conduct the required due diligence or ensure that

  Monarch conducted the required due diligence.




                                           70
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 71 of 94               PageID #:
                                    1592



        Aloha

        150. Aloha has engaged in unfair acts or practices in violation of HRS §480-

  2(a) in the conduct of its trade and/or commerce in Hawaii.

        151. Aloha knew it was placing surplus lines insurance, which, by its nature,

  is an insurance option of last resort reserved for insuring catastrophic risks that

  cannot be insured in the standard insurance market; knew the Corrigan Plaintiffs and

  Class members owned properties in Lava Zones 1 and 2; knew the standard market

  was not writing homeowner’s insurance policies in Lava Zones 1 and 2; knew it was

  required to comply with the Hawaii Surplus Lines Act; and knew it was required to

  act with reasonable care in procuring the requested insurance and in good faith

  towards the Corrigan Plaintiffs and Class members.

        152. Yet, Aloha procured surplus lines insurance with a Lava Exclusion that

  was wholly inappropriate for the Corrigan Plaintiffs and Class members, who were

  homeowners at the highest risk of suffering catastrophic losses because they owned

  properties in Lava Zones 1 and 2. In procuring surplus lines homeowner’s insurance

  with a Lava Exclusion for homeowners with properties in Lava Zones 1 and 2, Aloha

  failed to exercise reasonable care in procuring the insurance requested and failed to

  act in the Corrigan Plaintiffs or Class’s best interest in light of the fact that Kilauea

  Volcano has been continuously erupting since 1983. Furthermore, Aloha failed to

  comply with the Hawaii Surplus Lines Act by failing to perform the required due



                                             71
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 72 of 94         PageID #:
                                    1593



  diligence to ascertain whether the requested coverage was available in the standard

  market.    Punctuating the unfair nature of Aloha’s conduct is that more

  comprehensive insurance covering damage incurred as a result of volcanic eruption

  was available from HPIA and even a non-Monarch brokered Lloyd’s policy.

        153. Aloha’s procuring of surplus lines insurance products containing a

  Lava Exclusion violates the good faith requirement that has been codified by the

  Hawaii Insurance Code. See HRS §431:1-102.

        154. Aloha’s procuring of homeowner’s insurance with a Lava Exclusion

  also contravenes the purpose behind establishing HPIA. See HRS §§431:21-101, et

  seq.; Act of June 18, 1991, No. 284, §1, 1991 Haw. Sess. Laws 8. Aloha’s acts and

  practices plainly violate the express public policy that Hawaiian homeowners should

  be afforded property insurance with coverage for damage caused by “major national

  disasters,” specifically the Kilauea Volcano eruption.

        155. Aloha’s acts and practices also offend the public policy espoused

  elsewhere throughout the Hawaii Insurance Code, specifically HRS §§431:1-102,

  431:8-102, and 431:8-301(a). Aloha, as a Hawaii Surplus Lines Broker, was

  required to comply with the Hawaii Surplus Lines Act. Aloha failed to comply with

  the Hawaii Surplus Lines Act by failing to conduct the required due diligence or

  ensure that Monarch conducted the required due diligence.




                                           72
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 73 of 94           PageID #:
                                    1594



        All Defendants

        156. The conduct described above also was directed toward, targeted, and

  injured an “elder,” as defined in HRS §480-13.5, as the Aquilina Plaintiffs and many

  members of the Class are 62 years of age or older. By way of their own records,

  which necessarily include personally identifying information, such as data of birth,

  Defendants knew or should have known that their conduct was directed toward and

  targeted elders. Elders are known to be more vulnerable to unfair conduct than other

  consumers in particular with regard to the interpretation of confusing insurance

  contracts, such as Underwriters’ homeowner’s policies offered by Defendants.

  Therefore, Defendants’ conduct was done in willful disregard of the rights of elders.

  As a result, pursuant to HRS §480-13.5, the Court may impose a civil penalty not to

  exceed $10,000, in addition to any other civil penalty, for each violation of HRS

  §480-2 that involves an elder.

        157. The conduct described above caused Plaintiffs and the Class to suffer

  injury to their property, including, without limitation, wrongfully induced payment

  of money for insurance premiums and commissions. As a result of Defendants’

  misconduct, Plaintiffs and the Class also were injured because they were

  underinsured with less comprehensive insurance than they otherwise would have

  had and suffered catastrophic losses when they were denied coverage for the damage

  they suffered in the 2018 Kilauea Volcano eruption.



                                           73
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 74 of 94              PageID #:
                                    1595



        158. But for Defendants’ misconduct, Plaintiffs and the Class would have

  been able to obtain homeowners insurance through HPIA or a non-Monarch

  brokered Lloyd’s policy that offered coverage for damage incurred as a result of

  volcanic eruption. Plaintiffs and the Class sustained damages as a direct and

  proximate result of Defendants’ unfair trade practices. Pursuant to HRS §480-

  13(b)(1), a consumer who is injured by a violation of this chapter is entitled, for each

  violation, to be awarded threefold any damages he or she sustained and reasonable

  attorneys’ fees together with costs of suit.

        159. Pursuant to HRS §480-12, any contract or agreement in violation of

  HRS §§480-1, et seq., is void and is not enforceable at law or in equity.

        160. HRS §480-11(b) does not apply to the acts and practices described

  above. Specifically, Defendants’ acts and practices described herein, which violated

  the Hawaii Insurance Code and Hawaii Surplus Lines Act, are not lawful surplus

  lines insurance transactions and thus HRS §480-11(b) does not apply.

                                    COUNT II
          Breach of the Implied Covenant of Good Faith and Fair Dealing
                              (Against Underwriters)

        161. Plaintiffs reallege each and every allegation contained above as if fully

  set forth herein.

        162. Plaintiffs bring this claim individually and on behalf of the Class.




                                            74
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 75 of 94            PageID #:
                                    1596



        163. Underwriters sold surplus lines homeowner’s insurance policies to

  Plaintiffs and the Class for good and valuable consideration tendered by Plaintiffs

  and the Class to, and accepted by, Underwriters.

        164. Plaintiffs and the Class regularly paid valuable consideration in the

  form of premiums in order for Underwriters to bind coverage and include Plaintiffs

  and the Class as a named insured under their policies.

        165. All conditions precedent to the filing of this cause of action have been

  performed by Plaintiffs and the Class or have been waived by Underwriters.

        166. At all times material to this case, Plaintiffs and the Class have fully

  complied with their obligations as set forth in their respective policies.

        167. A covenant of good faith and fair dealing is implied in every contract

  and imposes upon each party a duty of good faith and fair dealing in its performance.

  Common law calls for substantial compliance with the spirit, not just the letter, of a

  contract in its performance.

        168. Because of the adhesive quality of insurance contracts, the duty of good

  faith and fair dealing toward insureds is implied as a “consequence of the

  relationship established by contract.” The insured is a beneficiary of the contract of

  insurance and so the duty extends to all persons acting under authority of that

  contractual relationship.




                                            75
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 76 of 94              PageID #:
                                    1597



        169. The duty of good faith and fair dealing also may spring from state

  statutory mandates upon all persons that transact the business of insurance. The

  Hawaii Legislature has unequivocally declared in HRS §431:1-102 that “[t]he

  business of insurance is one affected by the public interest, requiring that all persons

  be actuated by good faith, abstain from deception and practice honesty and equity in

  all insurance matters [and further] [u]pon the insurer, the insured and their

  representatives rests the duty of preserving inviolate the integrity of insurance.”

  Consequently, HRS §431:1-101 clearly mandates that “[n]o person shall transact a

  business of insurance in [Hawaii] without complying with the applicable provisions

  of this code.”

        170. Lloyd’s Minimum Standards also mandate that Underwriters act in

  good faith and in the best interests of insureds, including in developing insurance

  products that are appropriate for the target market.

        171. Where an agreement affords one party the power to make a

  discretionary decision without defined standards, the duty to act in good faith limits

  that party’s ability to act capriciously to contravene the reasonable contractual

  expectations of the other party. Plaintiffs do not seek to vary the express terms of

  the insurance contracts, but to ensure that Underwriters exercise their discretion in

  good faith and in compliance with the expectations of Plaintiffs and the Class.




                                            76
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 77 of 94             PageID #:
                                    1598



        172. Underwriters are afforded substantial discretion offering coverage

  through their surplus lines insurance, but have an obligation to exercise the

  discretion afforded in good faith and not capriciously or in bad faith.

        173. Underwriters breached their covenant of good faith and fair dealing in

  developing, marketing, and selling an insurance product – homeowner’s insurance

  with a Lava Exclusion – that was wholly inappropriate for the target market – to

  Plaintiffs and the Class, who are homeowner’s with properties in Lava Zones 1 and

  2. Underwriters sold Plaintiffs and the Class an insurance product that did not

  provide them with valuable insurance coverage and did not meet their needs and

  expectations. Indeed, during the Class Period, other brokers offered and sold

  Lloyd’s surplus lines homeowner’s insurance policies that provided coverage for

  damage caused by volcanic eruption to homeowners with properties in Lava Zones

  1 and 2. Underwriters also failed to oversee and proactively manage Monarch to

  ensure it acted lawfully, which it did not.

        174. Furthermore, Underwriters breached their implied covenant of good

  faith and fair dealing in exploiting the lack of regulation over its rates and forms in

  order to provide this insurance product. Insurers in the standard insurance market

  were unable or unwilling to offer coverage for damage caused by volcanic eruption.

  Instead of filling the gap in the insurance market and providing insurance coverage

  for catastrophic losses, which is the purpose of surplus lines insurance, Underwriters



                                            77
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 78 of 94           PageID #:
                                    1599



  provided only basic insurance coverage that was inadequate for Plaintiffs and the

  Class’s needs.

        175. Underwriters’ conduct involves a continuing course of conduct such

  that Underwriters breached the implied duty of good faith and fair dealing every time

  Plaintiffs and the Class paid premiums and renewed a contract with Underwriters.

        176. As a result of Underwriters’ misconduct, Plaintiffs and the Class were

  injured because they were underinsured with less comprehensive insurance than they

  otherwise would have had and suffered catastrophic losses when they were denied

  coverage for the damage they suffered in the 2018 Kilauea Volcano eruption.

        177. But for Underwriters’ bad faith conduct, Plaintiffs and the Class would

  have been able to obtain homeowners insurance through HPIA or certain a non-

  Monarch brokered Lloyd’s policy that offered coverage for damage incurred as a

  result of volcanic eruption. Plaintiffs and the Class therefore suffered damages in

  their payment of premiums to Underwriters as a result of breaches of the implied

  covenant of good faith and fair dealing by Underwriters.

                                    COUNT III
                                     Negligence
                              (Against Moa and Aloha)

        178. Plaintiffs reallege each and every allegation contained above as if fully

  set forth herein.

        179. Plaintiffs bring this claim individually and on behalf of Class members.



                                           78
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 79 of 94            PageID #:
                                    1600



        180. Plaintiffs and Class members desired comprehensive homeowner’s

  insurance that would provide insurance coverage for foreseeable risks. Since

  Kilauea Volcano has been continuously erupting since 1983, and Plaintiffs and Class

  members owned properties in Lava Zones 1 and 2, damage to Plaintiffs and the

  Class’s properties as a result of volcanic eruption was a foreseeable risk.

        181. At all relevant times, Moa and Aloha owed a duty to Plaintiffs and Class

  members to perform the due diligence required under HRS §431:8-301(a). Moa and

  Aloha each breached this duty by failing to perform the required due diligence to

  ascertain whether the requested coverage was available in the standard market.

  Indeed, Moa and Aloha disregarded the availability of HPIA insurance.

        182. Moa also owed a duty to the Aquilina Plaintiffs and Class members to

  exercise reasonable care, skill, and judgment in procuring insurance the Aquilina

  Plaintiffs and Class members requested. A special relationship between Moa and

  the Aquilina Plaintiffs and Class members existed. Moa held itself out as a surplus

  lines broker with specialized knowledge and experience in placing homeowner’s

  insurance on properties in Lava Zones 1 and 2. The Aquilina Plaintiffs and Class

  members relied on Moa for its specialized knowledge and experience.             Moa

  breached this duty when it procured and placed the Aquilina Plaintiffs and Class

  members in Underwriters’ surplus lines homeowner’s insurance with a Lava

  Exclusion when more comprehensive alternatives were available through HPIA and



                                           79
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 80 of 94           PageID #:
                                    1601



  other brokers who could obtain a Lloyd’s policy without a Lava Exclusion, which

  Moa failed to disclose to the Aquilina Plaintiffs and Class members. The existence

  of alternative homeowner’s insurance options that provided coverage for damage

  caused as a result of volcanic eruption was material to the Aquilina Plaintiffs and

  Class members who owned properties that were the most vulnerable to such damage

  and were unaware of any other options for homeowner’s insurance.

        183. Aloha also owed a duty to the Corrigan Plaintiffs and Class members

  to exercise reasonable care, skill, and judgment in procuring insurance the Corrigan

  Plaintiffs and Class members requested. A special relationship between Aloha and

  the Corrigan Plaintiffs and Class members existed. Aloha held itself out as a surplus

  lines broker with specialized knowledge and experience in placing homeowner’s

  insurance on properties in Lava Zones 1 and 2. The Corrigan Plaintiffs and Class

  members relied on Aloha for its specialized knowledge and experience. Aloha

  breached this duty when it procured and placed the Corrigan Plaintiffs and Class

  members in Underwriters’ surplus lines homeowner’s insurance with a Lava

  Exclusion when more comprehensive alternatives were available through HPIA and

  other brokers who could obtain a Lloyd’s policy without a Lava Exclusion, which

  Aloha failed to disclose to the Corrigan Plaintiffs and Class members. The existence

  of alternative homeowner’s insurance options that provided coverage for damage

  caused as a result of volcanic eruption was material to the Corrigan Plaintiffs and



                                           80
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 81 of 94               PageID #:
                                    1602



  Class members who owned properties that were the most vulnerable to such damage

  and were unaware of any other options for homeowner’s insurance.

        184. Moa and Aloha each also owed Plaintiffs and Class members a statutory

  duty of good faith. See HRS §431:1-102. Moa and Aloha each knew they were

  placing surplus lines insurance, which, by its nature, is an insurance option of last

  resort reserved for insuring catastrophic risks that cannot be insured in the standard

  insurance market; knew Plaintiffs and Class members owned properties in Lava

  Zones 1 and 2; knew the standard market was not writing homeowner’s insurance

  policies in Lava Zones 1 and 2; knew they were required to comply with the Hawaii

  Surplus Lines Act; and knew they were required to act with reasonable care in

  procuring the requested insurance and in good faith towards Plaintiffs and Class

  members.

        185. Yet, Moa and Aloha each procured surplus lines insurance with a Lava

  Exclusion that was wholly inappropriate for Plaintiffs and Class members, who were

  homeowners at the highest risk of suffering catastrophic losses because they owned

  properties in Lava Zones 1 and 2. In procuring surplus lines homeowner’s insurance

  with a Lava Exclusion for homeowners with properties in Lava Zones 1 and 2, Moa

  and Aloha each failed to exercise reasonable care in procuring the insurance

  requested and failed to act in Plaintiffs or Class members’ best interest in light of the

  fact that Kilauea Volcano has been continuously erupting since 1983.



                                             81
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 82 of 94          PageID #:
                                    1603



        186. The breaches of duties owed to Plaintiffs and the Class proximately

  caused Plaintiffs and the Class to incur economic losses, including, without

  limitation, wrongfully induced payment of money for insurance premiums and

  commissions and the loss of, or displacement from, their homes without proper

  insurance coverage.

        187. As a result of the misconduct alleged, Plaintiffs and Class members also

  were injured because they were underinsured with less comprehensive insurance

  than they otherwise would have had and suffered catastrophic losses when they were

  denied coverage for the damage they suffered in the 2018 Kilauea Volcano eruption.

        188. But for Moa’s and Aloha’s negligence, Plaintiffs and Class members

  would have been able to obtain homeowners insurance through HPIA or a certain

  non-Monarch brokered Lloyd’s policy that offered coverage for damage incurred as

  a result of volcanic eruption.

                                     COUNT IV
                                 Unjust Enrichment
                               (Against All Defendants)

        189. Plaintiffs reallege each and every allegation contained above as if fully

  set forth herein.

        190. Plaintiffs bring this claim individually, as well as on behalf of members

  of the Class.




                                          82
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 83 of 94             PageID #:
                                    1604



        191. No contract between the Aquilina Plaintiffs (and Class members) and

  Moa exists. No contract between the Corrigan Plaintiffs (and Class members) and

  Aloha exists. No contract between Plaintiffs (and the Class) and Monarch exists.

        192. Although there is a contract between Plaintiffs (and the Class) and

  Underwriters, this claim is brought in the alternative as to Underwriters to the extent

  the Court determines that the nature of the misconduct alleged herein occurred prior

  to the formation of any contract between Plaintiffs (and the Class) and Underwriters

  and therefore does not support a claim for under those contracts breach of the implied

  covenant of good faith and fair dealing.

        193. This equitable claim is pleaded in the alternative to the legal claims

  alleged herein as the amount of restitution available under this claim may provide

  greater relief than the amount of damages available under the legal claims. The

  Court may find at summary judgment or trial that Plaintiffs and the Class’s legal

  damages are subject to certain offsets not applicable in equity.

        194. This equitable claim also would provide a remedy in the event that the

  Court holds that the legal claims alleged herein are barred by certain defenses that

  do not relate to the merits underlying all of the claims. Defendants previously raised

  several defenses to the HRS §480-2 claim – that the exemption under HRS §480-

  11(b) applies and that the HRS §480-2 claim cannot be predicated on a violation of

  the Hawaii Insurance Code (see ECF Nos. 30-1 at 5-8 & 63-1 at 4-7) – that are not



                                             83
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 84 of 94              PageID #:
                                    1605



  applicable to a claim for unjust enrichment. As to breach of the implied covenant of

  good faith and fair dealing, Underwriters previously argued that the claim was not

  viable because the alleged misconduct occurred prior to contract formation. See

  ECF No. 32-1 at 25-27. With respect to the negligence claim, Moa previously

  argued that a negligence claim cannot be predicated on a violation of the Hawaii

  Insurance Code and that it simply owes no duties to Plaintiffs and the Class. See

  ECF No. 63-1 at 21-24. Plaintiffs disagree with each of Defendants’ arguments, but

  to the extent the Court agrees, this claim is appropriately pleaded in the alternative

  to the legal claims. Because these arguments and defenses are specific to a particular

  legal claim and do not represent substantive challenges to the merits underlying all

  of the claims, Plaintiffs and the Class may not have any legal remedy such that this

  claim is permissibly pleaded in the alternative.

        195. During the Class Period, Defendants were unjustly enriched by their

  wrongful acts in connection with selling surplus lines insurance with a Lava

  Exclusion to Plaintiffs and the Class when more comprehensive homeowner’s

  insurance was available because Defendants engaged in such conduct in disregard

  for the good faith and due diligence duties owed to Plaintiffs and the Class.

        196. Plaintiffs and the Class conferred upon Defendants non-gratuitous

  payments of premiums for surplus lines insurance and commissions for insurance-

  related services that Plaintiffs and the Class would not have paid, but for Defendants’



                                            84
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 85 of 94              PageID #:
                                    1606



  wrongdoing. Defendants accepted or retained the non-gratuitous benefits conferred

  premiums and related commissions, paid by Plaintiffs and the Class, with full

  knowledge and awareness that Plaintiffs and the Class were sold less comprehensive

  surplus lines insurance that was inferior to other available insurance.

        197. Defendants have been unjustly enriched in retaining the premiums and

  related commissions derived from Plaintiffs and the Class’s purchases of surplus

  lines insurance, which retention under these circumstances is unjust and inequitable

  for the reasons set forth below.

        Underwriters

        198. Plaintiffs and the Class paid premiums to their respective retail brokers,

  which were remitted to Underwriters net of the retail and wholesale brokers’

  commissions.

        199. Underwriters otherwise would not have received these premiums had

  Underwriters: (i) acted in good faith and the insureds’ best interests; and (ii) ensured

  that Monarch complied with HRS §§431:8-301 and 431:1-102 with regard to the

  placement of surplus lines insurance.

        200. Underwriters (with Monarch) developed, marketed, and sold a surplus

  lines insurance product – homeowner’s insurance with a Lava Exclusion – that was

  wholly inappropriate for Plaintiffs and the Class, who were homeowners at the

  highest risk of suffering catastrophic losses because they owned properties in Lava



                                            85
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 86 of 94           PageID #:
                                    1607



  Zones 1 and 2. Underwriters sale of surplus lines homeowner’s insurance with a

  Lava Exclusion for homeowners with properties in Lava Zones 1 and 2 was not

  Plaintiffs or the Class’s best interest in light of the fact that Kilauea Volcano has

  been continuously erupting since 1983. Underwriters sold Plaintiffs and the Class

  an insurance product that did not provide them with valuable insurance coverage and

  did not meet their needs and expectations. Indeed, during the Class Period, Lloyd’s

  policies without the Lava Exclusion were available to provide coverage for damage

  caused by volcanic eruption to homeowners with properties in Lava Zones 1 and 2.

  Underwriters also failed to oversee and proactively manage Monarch to ensure it

  acted lawfully, which it did not.

        201. Furthermore, Underwriters exploited the lack of regulation over its

  rates and forms in order to provide this insurance product. Insurers in the standard

  insurance market were unable or unwilling to offer coverage for damage caused by

  volcanic eruption. Instead of filling the gap in the insurance market and providing

  insurance coverage for catastrophic losses, which is the purpose of surplus lines

  insurance, Underwriters provided only basic insurance coverage that was inadequate

  for Plaintiffs and the Class’s needs.

        202. Underwriters knew their surplus lines policies contained a Lava

  Exclusion and knew they were writing policies for homeowners in Lava Zones 1 and

  2.   Underwriters, therefore, accepted and retained non-gratuitously conferred



                                           86
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 87 of 94           PageID #:
                                    1608



  premiums with full knowledge and awareness that they offered and sold surplus lines

  insurance that was inadequate for Plaintiffs and the Class’s needs and that was

  unlawfully placed.

        203. Underwriters’ retention of premiums under these circumstances is

  unjust and inequitable.

        Monarch

        204. Plaintiffs and the Class paid premiums to their respective retail brokers,

  which were remitted net of the retail broker’s commission to Monarch. Monarch

  then remitted the premium to Underwriters, net of its commission.

        205. Plaintiffs and the Class would not have non-gratuitously conferred

  commissions to Monarch had Monarch complied with Lloyd’s Minimum Standards,

  HRS §§431:1-102 and 431:8-30, and/or had Monarch ensured that retail brokers,

  including Moa and Aloha, complied with HRS §§431:8-301 and 431:1-102 with

  regard to the placement of surplus lines insurance.

        206. Monarch is a Lloyd’s authorized coverholder and agent of

  Underwriters. To operate in the Lloyd’s market, Monarch is obligated to comply

  with all Lloyd’s rules and requirements, such as Lloyd’s Minimum Standards. As a

  Hawaii-licensed surplus lines broker, Monarch also is obligated to comply with the

  Hawaii Insurance Code and the Hawaii Surplus Lines Act.




                                           87
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 88 of 94           PageID #:
                                    1609



        207. Monarch (with Underwriters) developed, marketed, and sold a surplus

  lines insurance product – homeowner’s insurance with a Lava Exclusion – that was

  wholly inappropriate for Plaintiffs and the Class, who were homeowners at the

  highest risk of suffering catastrophic losses because they owned properties in Lava

  Zones 1 and 2. Monarch’s sale of surplus lines homeowner’s insurance with a Lava

  Exclusion for homeowners with properties in Lava Zones 1 and 2 was not in

  Plaintiffs or the Class’s best interest in light of the fact that Kilauea Volcano has

  been continuously erupting since 1983. Monarch sold Plaintiffs and the Class an

  insurance product that did not provide them with valuable insurance coverage and

  did not meet their needs and expectations. Indeed, during the Class Period, Lloyd’s

  policies without the Lava Exclusion were available to provide coverage for damage

  caused by volcanic eruption to homeowners with properties in Lava Zones 1 and 2.

        208. Monarch also failed to comply with the Hawaii Surplus Lines Act by

  failing to perform the required due diligence to ascertain whether the requested

  coverage was available in the standard market. Monarch also failed to oversee and

  proactively manage retail brokers, including Moa and Aloha, to ensure they acted

  lawfully, which they did not.

        209. Monarch knew that the surplus lines policies that it developed,

  marketed, and sold contained a Lava Exclusion and knew the policies were offered

  to homeowner’s in Lava Zones 1 and 2. Monarch, therefore, accepted and retained



                                           88
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 89 of 94               PageID #:
                                    1610



  non-gratuitously conferred commissions with full knowledge and awareness that it

  offered and sold surplus lines insurance that was inadequate for Plaintiffs and the

  Class’s needs and unlawfully placed.

        210. Monarch’s retention of commissions under these circumstances is

  unjust and inequitable.

        Moa

        211. The Aquilina Plaintiffs and Class members paid commissions to Moa

  that Moa otherwise would not have received had Moa complied with HRS §§431:8-

  301 and 431:1-102 and acted with reasonable care, diligence, and judgment with

  regard to the placement of surplus lines insurance.

        212. Moa procured surplus lines insurance with a Lava Exclusion that was

  wholly inappropriate for the Aquilina Plaintiffs and Class members, who were

  homeowners at the highest risk of suffering catastrophic losses because they owned

  properties in Lava Zones 1 and 2. In procuring surplus lines homeowner’s insurance

  with a Lava Exclusion for homeowners with properties in Lava Zones 1 and 2, Moa

  failed to exercise reasonable care in procuring the insurance requested and failed to

  act in the Aquilina Plaintiffs or Class’s best interest in light of the fact that Kilauea

  Volcano has been continuously erupting since 1983. Furthermore, Moa failed to

  comply with the Hawaii Surplus Lines Act by failing to perform the required due

  diligence to ascertain whether the requested coverage was available in the standard



                                             89
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 90 of 94        PageID #:
                                    1611



  market. Punctuating the unjust nature of Moa’s conduct is that more comprehensive

  insurance covering damage incurred as a result of volcanic eruption was available

  from HPIA and even a non-Monarch brokered Lloyd’s policy.

        213. Moa knew that the surplus lines policies that it procured contained a

  Lava Exclusion and knew the policies were offered to homeowner’s in Lava Zones

  1 and 2.      Moa, therefore, accepted and retained non-gratuitously conferred

  commissions with full knowledge and awareness that it procured surplus lines

  insurance that was inadequate for the Aquilina Plaintiffs and Class members’ needs

  and unlawfully placed.

        214. Moa’s retention of commissions under these circumstances is unjust

  and inequitable.

        Aloha

        215. The Corrigan Plaintiffs and Class members paid commissions to Aloha

  that Aloha otherwise would not have received had Aloha complied with HRS

  §§431:8-301 and 431:1-102 and acted with reasonable care, diligence, and judgment

  with regard to the placement of surplus lines insurance.

        216. Aloha procured surplus lines insurance with a Lava Exclusion that was

  wholly inappropriate for the Corrigan Plaintiffs and Class members, who were

  homeowners at the highest risk of suffering catastrophic losses because they owned

  properties in Lava Zones 1 and 2. In procuring surplus lines homeowner’s insurance



                                          90
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 91 of 94               PageID #:
                                    1612



  with a Lava Exclusion for homeowners with properties in Lava Zones 1 and 2, Aloha

  failed to exercise reasonable care in procuring the insurance requested and failed to

  act in the Corrigan Plaintiffs or Class’s best interest in light of the fact that Kilauea

  Volcano has been continuously erupting since 1983. Furthermore, Aloha failed to

  comply with the Hawaii Surplus Lines Act by failing to perform the required due

  diligence to ascertain whether the requested coverage was available in the standard

  market.     Punctuating the unfair nature of Aloha’s conduct is that more

  comprehensive insurance covering damage incurred as a result of volcanic eruption

  was available from HPIA and even a non-Monarch brokered Lloyd’s policy.

        217. Aloha knew that the surplus lines policies that it procured contained a

  Lava Exclusion and knew the policies were offered to homeowner’s in Lava Zones

  1 and 2.     Aloha, therefore, accepted and retained non-gratuitously conferred

  commissions with full knowledge and awareness that it procured surplus lines

  insurance that was inadequate for the Corrigan Plaintiffs and Class members’ needs

  and unlawfully placed.

        218. Aloha’s retention of commissions under these circumstances is unjust

  and inequitable.

        219. Plaintiffs and the Class paid a unitary amount as a premium that

  Moa/Aloha, Monarch, and Underwriters divided among themselves. There is no




                                             91
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 92 of 94           PageID #:
                                    1613



  other person or entity who would have a superior legal or equitable right to the

  disputed funds.

           220. Retaining the non-gratuitous benefits conferred upon Defendants by

  Plaintiffs and the Class under these circumstances made Defendants’ retention of the

  non-gratuitous benefits unjust and inequitable.       Thus, Defendants must pay

  restitution to Plaintiffs and the Class for its unjust enrichment, as ordered by the

  Court.

                                PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs pray for judgment and relief against the Defendants

  as follows:

           A.    That the Court certify the Class under Fed. R. Civ. P. 23 and appoint

  Plaintiffs as Class Representatives and their attorneys as Class Counsel to represent

  the members of the Class;

           B.    That the Court award damages sustained by Plaintiffs and the Class as

  a result of Defendants’ violations of HRS §480-2(a), together with pre-judgment

  interest;

           C.    That the Court award damages sustained by Plaintiffs and the Class as

  a result of Underwriters’ breaches of the implied covenant of good faith and fair

  dealing and Moa and Aloha’s negligence, together with pre-judgment interest;




                                           92
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 93 of 94            PageID #:
                                    1614



        D.    That the Court require Defendants to pay to Plaintiffs and the Class

  restitution in the amount of all unjust benefits Defendants retained, together with

  pre-judgment interest;

        E.    That the Court award attorneys’ fees and expenses under the common

  fund doctrine and/or any other appropriate legal theory; and

        F.    That the Court grant such other and further relief as may be just and

  proper.

                                   JURY DEMAND

        Plaintiffs demand a trial by jury on all causes of action so triable.

  Dated: December 12, 2019                        /s/ Joseph P. Guglielmo
                                                 JOSEPH P. GUGLIELMO
                                                 (pro hac vice)
                                                 ERIN GREEN COMITE
                                                 (pro hac vice)
                                                 MICHELLE E. CONSTON
                                                 (pro hac vice)
                                                 SCOTT+SCOTT
                                                 ATTORNEYS AT LAW LLP
                                                 The Helmsley Building
                                                 230 Park Avenue, 17th Floor
                                                 New York, NY 10169
                                                 Telephone: (212) 223-6444
                                                 Facsimile: (212) 223-6334
                                                 jguglielmo@scott-scott.com
                                                 ecomite@scott-scott.com
                                                 mconston@scott-scott.com

                                                 E. KIRK WOOD
                                                 (pro hac vice)
                                                 WOOD LAW FIRM, LLC
                                                 P. O. Box 382434

                                            93
Case 1:18-cv-00496-ACK-KJM Document 114 Filed 12/12/19 Page 94 of 94   PageID #:
                                    1615



                                           Birmingham, AL 35238-2434
                                           Telephone: (205) 908-4906
                                           Facsimile: (866) 747-3905
                                           ekirkwood1@bellsouth.net

                                           JEFFREY E. FOSTER #9857
                                           FOSTER LAW OFFICES, LLC
                                           PO Box 127
                                           Captain Cook, HI 96704
                                           Telephone: (808) 348-7800
                                           Facsimile: (808) 443-0277

                                           Counsel for Plaintiffs




                                      94
